EXHIBIT 10.1


Execution Version



--------------------------------------------------------------------------------

CREDIT AGREEMENT

--------------------------------------------------------------------------------

Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIGROUP GLOBAL MARKETS INC.,
COMPASS BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
PNC BANK, NATIONAL ASSOCIATION,
STANDARD CHARTERED BANK,
SUMITOMO MITSUI BANKING CORPORATION,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents,

and


JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIGROUP GLOBAL MARKETS INC.,
COMPASS BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
PNC CAPITAL MARKETS LLC,
STANDARD CHARTERED BANK,
SUMITOMO MITSUI BANKING CORPORATION,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


#90303017v26

--------------------------------------------------------------------------------





and
NATIXIS, NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Dated as of April 19, 2018




#90303017v26

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.
DEFINITIONS................................................................................................................................    1
Section 1.01.    Defined
Terms........................................................................................................................    1
Section 1.02.    Terms
Generally.....................................................................................................................    25
Section 1.03.    Accounting Terms;
GAAP.....................................................................................................    25
Section 1.04.    Interest
Rates..........................................................................................................................    26
Section 2. AMOUNT AND TERMS OF
CREDIT..........................................................................................    26
Section 2.01. Revolving Commitments of the
Lenders...............................................................................    26
Section 2.02.    Letters of
Credit.....................................................................................................................    27
Section 2.03.    Requests for
Borrowings........................................................................................................    33
Section 2.04.    Funding of
Borrowings..........................................................................................................    33
Section 2.05.    Interest
Elections....................................................................................................................    34
Section 2.06.    Limitation on Eurodollar
Tranches........................................................................................    35
Section 2.07.    Interest on Revolving
Loans..................................................................................................    35
Section 2.08.    Default
Interest.......................................................................................................................    35
Section 2.09.    Alternate Rate of
Interest.......................................................................................................    35
Section 2.10.    Repayment of Revolving Loans; Evidence of
Debt..............................................................    36
Section 2.11.    Optional Termination or Reduction of Revolving
Commitments..........................................    37
Section 2.12.    Mandatory Prepayment of Revolving Loans and Mandatory
Commitment Reductions;
        Commitment
Termination.........................................................................................    37
Section 2.13.    Optional Prepayment of Revolving
Loans.............................................................................    38
Section 2.14.    Increased
Costs......................................................................................................................    38
Section 2.15.    Break Funding
Payments.......................................................................................................    40
Section
2.16.    Taxes......................................................................................................................................    .40
Section 2.17.    Payments Generally; Pro Rata
Treatment................................................................................43
Section 2.18.    Mitigation Obligations; Replacement of
Lenders..................................................................    .44
Section 2.19.    Certain
Fees.............................................................................................................................45
Section 2.20.    Commitment Fee and Upfront
Fees.......................................................................................    .45
Section 2.21.    Letter of Credit
Fees................................................................................................................46
Section 2.22.    Nature of
Fees..........................................................................................................................46
Section 2.23.    Right of
Set-Off    ...................................................................................................................................46
Section
2.24.    [Reserved]................................................................................................................................46
Section 2.25.    Payment of
Obligations..........................................................................................................    .47
Section 2.26.    Defaulting
Lenders.................................................................................................................    .47
Section 2.27.    Currency
Equivalents.............................................................................................................    .49


#90303017v26

--------------------------------------------------------------------------------





Section 2.28.    Increase in
Commitments.........................................................................................................49
Section 2.29.    Extension of Revolving
Commitments.....................................................................................51
Section 3. REPRESENTATIONS AND
WARRANTIES...................................................................................52
Section 3.01.    Organization and
Authority....................................................................................................    ..52
Section 3.02.    Air Carrier
Status......................................................................................................................53
Section 3.03.    Due
Execution........................................................................................................................    ..53
Section 3.04.    Financial Statements; Material Adverse
Change......................................................................53
Section 3.05.    Use of
Proceeds......................................................................................................................    ..54
Section 3.06.    Litigation and Compliance with
Laws.....................................................................................54
Section 3.07.    Investment Company
Act.......................................................................................................    ..54
Section
3.08.    ERISA....................................................................................................................................    ..54
Section 3.09.    Title to Pool
Assets...................................................................................................................54
Section 3.10.    Payment of
Taxes.....................................................................................................................54
Section 3.11.    Economic
Sanctions...............................................................................................................    ..55
Section 3.12.    Anti-Corruption
Laws............................................................................................................    ..55
Section 4. CONDITIONS OF
LENDING..........................................................................................................55
Section 4.01.    Conditions Precedent to
Effectiveness...................................................................................    ..55
Section 4.02.    Conditions Precedent to Each Revolving Loan and Each Letter of
Credit............................    ..57
Section 5. AFFIRMATIVE
COVENANTS........................................................................................................58
Section 5.01.    Financial Statements, Reports,
etc............................................................................................58
Section
5.02.    Existence..................................................................................................................................59
Section
5.03.    Insurance..................................................................................................................................59
Section 5.04.    Maintenance of
Properties.......................................................................................................60
Section 5.05.    Obligations and
Taxes..............................................................................................................60
Section 5.06.    Notice of Event of Default,
etc................................................................................................60
Section 5.07.    Access to Books and
Records..................................................................................................60
Section 5.08.    Compliance with
Laws.............................................................................................................60
Section 5.09.    Appraisal
Reports.....................................................................................................................61
Section 5.10.    FAA and DOT Matters;
Citizenship.........................................................................................61
Section 6. NEGATIVE
COVENANTS..............................................................................................................61
Section 6.01.    Liens on the Pool
Assets...........................................................................................................61
Section 6.02.    Merger,
etc................................................................................................................................62
Section 6.03.    Asset Coverage
Ratio...............................................................................................................63
Section 6.04.    Fixed Charge Coverage
Ratio..................................................................................................63
Section 6.05.    Disposition of Pool
Assets........................................................................................................63
Section 7. EVENTS OF
DEFAULT....................................................................................................................64
Section 7.01.    Events of
Default......................................................................................................................64


#90303017v26

--------------------------------------------------------------------------------





Section 8. THE
AGENTS...................................................................................................................................65
Section 8.01.    Administration by
Agents.........................................................................................................65
Section 8.02.    Rights of Administrative
Agent................................................................................................66
Section 8.03.    Liability of
Agents....................................................................................................................66
Section 8.04.    Reimbursement and
Indemnification.......................................................................................67
Section 8.05.    Successor
Agents......................................................................................................................67
Section 8.06.    Independent
Lenders................................................................................................................67
Section 8.07.    Advances and
Payments...........................................................................................................68
Section 8.08.    Sharing of
Setoffs.....................................................................................................................68
Section 8.09.    Other
Agents.............................................................................................................................68
Section 8.10.    Withholding
Taxes....................................................................................................................69
Section 8.11.    Certain ERISA
Matters.............................................................................................................69
Section 9.
[RESERVED]....................................................................................................................................70
Section 10.
MISCELLANEOUS    ....................................................................................................................................71
Section 10.01.
Notices.....................................................................................................................................71
Section 10.02. Successors and
Assigns...........................................................................................................71
Section 10.03.
Confidentiality.........................................................................................................................75
Section 10.04. Expenses; Indemnity; Damage
Waiver....................................................................................75
Section 10.05. Governing Law; Jurisdiction; Consent to Service of
Process.................................................77
Section 10.06. No
Waiver................................................................................................................................77
Section 10.07. Extension of
Maturity..............................................................................................................77
Section 10.08. Amendments,
etc.....................................................................................................................77
Section 10.09.
Severability..............................................................................................................................79
Section 10.10.
Headings..................................................................................................................................79
Section 10.11.    
Survival....................................................................................................................................79
Section 10.12. Execution in Counterparts; Integration;
Effectiveness............................................................80
Section 10.13. USA Patriot
Act.......................................................................................................................80
Section 10.14. WAIVER OF JURY
TRIAL....................................................................................................80
Section 10.15. No Fiduciary
Duty...................................................................................................................80
Section 10.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions................................81




#90303017v26

--------------------------------------------------------------------------------





INDEX OF APPENDICES
Schedule 2.01        Revolving Commitment Amounts
Schedule 6.05        Pool Assets


EXHIBIT A        Form of Compliance Certificate
EXHIBIT B        Form of Assignment and Acceptance
EXHIBIT C-1        Form of U.S. Tax Compliance Certificate - Foreign Lenders
That Are Not                     Partnerships for U.S. Federal Income Tax
Purposes
EXHIBIT C-2        Form of U.S. Tax Compliance Certificate - Foreign
Participants That Are                     Partnerships for U.S. Federal Income
Tax Purposes
EXHIBIT C-3
Form of U.S. Tax Compliance Certificate - Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes

EXHIBIT C-4        Form of U.S. Tax Compliance Certificate - Foreign Lenders
That Are                         Partnerships for U.S. Federal Income Tax
Purposes
EXHIBIT D        Form of Extension Agreement




#90303017v26

--------------------------------------------------------------------------------






CREDIT AGREEMENT
Dated as of April 19, 2018
CREDIT AGREEMENT, dated as of April 19, 2018, among DELTA AIR LINES, INC., a
Delaware corporation (the “Borrower”), each of the several banks and other
financial institutions or entities from time to time party hereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent for
the Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a revolving loan facility in an
aggregate principal amount (or Dollar Amount, in the case of LC Exposure) of
$2,650,000,000 as set forth herein consisting of (a) a three-year tranche in an
aggregate principal amount of $1,325,000,000 and (b) a five-year tranche in an
aggregate principal amount of $1,325,000,000.
The proceeds of the Revolving Loans will be used for working capital and other
general corporate purposes of the Borrower and its Subsidiaries.
Accordingly, the parties hereto hereby agree as follows:
SECTION 1

DEFINITIONS
SECTION 1.01.    Defined Terms.
“3-Year LC Sublimit” shall mean $250,000,000.
“3-Year Revolving Commitment” shall mean the commitment of each Lender to make
Revolving Loans under the 3-Year Revolving Facility and participate in Letters
of Credit in respect of the 3-Year Revolving Facility hereunder in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “3-Year Revolving Commitment” opposite its name on Schedule 2.01 hereto
or in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. As the context may require and to the extent contemplated by the
relevant amendment establishing any other Class of revolving commitments
hereunder, 3-Year Revolving Commitment shall include such other Class of
revolving commitments.
“3-Year Revolving Commitment Percentage” shall mean, at any time, with respect
to each Lender, the percentage obtained by dividing its 3-Year Revolving
Commitment at such time by the Total 3-Year Revolving Commitment or, if the
3-Year Revolving Commitments have been terminated, the 3-Year Revolving
Commitment Percentage of such Lender that existed immediately prior to such
termination.
“3-Year Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
3-Year Revolving Loans held by such Lender then outstanding and (b) such
Lender’s 3-Year Revolving Commitment Percentage of the LC Exposure with respect
to the 3-Year Revolving Facility then outstanding.
“3-Year Revolving Facility” shall have the meaning set forth in clause (a) of
the definition of “Revolving Facility” in this ‎Section 1.01.


#90303017v26    1



--------------------------------------------------------------------------------





“3-Year Revolving Facility Maturity Date” shall mean (a) with respect to 3-Year
Revolving Commitments that have not been extended pursuant to ‎Section 2.29(a),
April 19, 2021, (b) with respect to Extended Revolving Credit Commitments under
the 3-Year Revolving Facility, the final maturity date therefor as specified in
the applicable Extension Agreement and (c) with respect to any commitments under
a Refinancing Revolving Facility with respect to the 3-Year Revolving Facility,
the final maturity date therefor specified in the applicable Refinancing
Amendment.
“3-Year Revolving Facility Termination Date” shall mean the earlier to occur of
(a) the 3-Year Revolving Facility Maturity Date with respect to the applicable
Revolving Commitments and (b) the date of any acceleration of the 3-Year
Revolving Loans and termination of the 3-Year Revolving Commitments in
accordance with the terms hereof.
“3-Year Revolving Loan” has the meaning set forth in ‎Section 2.01(a). As the
context may require and to the extent contemplated by the relevant amendment
establishing any other Class of revolving commitments hereunder, 3-Year
Revolving Loans shall include loans issued pursuant to such other Class of
revolving commitments.
“3-Year Upfront Fee” shall have the meaning set forth in Section 2.20(b).
“5-Year LC Sublimit” shall mean $250,000,000.
“5-Year Revolving Commitment” shall mean the commitment of each Lender to make
Revolving Loans under the 5-Year Revolving Facility and participate in Letters
of Credit in respect of the 5-Year Revolving Facility hereunder in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “5-Year Revolving Commitment” opposite its name on Schedule 2.01 hereto
or in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. As the context may require and to the extent contemplated by the
relevant amendment establishing any other Class of revolving commitments
hereunder, 5-Year Revolving Commitment shall include such other Class of
revolving commitments.
“5-Year Revolving Commitment Percentage” shall mean, at any time, with respect
to each Lender, the percentage obtained by dividing its 5-Year Revolving
Commitment at such time by the Total 5-Year Revolving Commitment or, if the
5-Year Revolving Commitments have been terminated, the 5-Year Revolving
Commitment Percentage of such Lender that existed immediately prior to such
termination.
“5-Year Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
5-Year Revolving Loans held by such Lender then outstanding and (b) such
Lender’s 5-Year Revolving Commitment Percentage of the LC Exposure with respect
to the 5-Year Revolving Facility then outstanding.
“5-Year Revolving Facility” shall have the meaning set forth in clause (b) the
definition of “Revolving Facility” in this ‎Section 1.01.
“5-Year Revolving Facility Maturity Date” shall mean (a) with respect to 5-Year
Revolving Commitments that have not been extended pursuant to ‎Section 2.29(a),
April 19, 2023, (b) with respect to Extended Revolving Credit Commitments under
the 5-Year Revolving Facility, the final maturity date therefor as specified in
the applicable Extension Agreement, and (c) with respect to any commitments
under a Refinancing Revolving Facility with respect to the 5-Year Revolving
Facility, the final maturity date therefor specified in the applicable
Refinancing Amendment.
“5-Year Revolving Facility Termination Date” shall mean the earlier to occur of
(a) the 5-Year Revolving Facility Maturity Date with respect to the applicable
Revolving Commitments and (b) the


#90303017v26    2



--------------------------------------------------------------------------------





date of any acceleration of the 5-Year Revolving Loans and termination of the
5-Year Revolving Commitments in accordance with the terms hereof.
“5-Year Revolving Loan” has the meaning set forth in ‎Section 2.01(a). As the
context may require and to the extent contemplated by the relevant amendment
establishing any other Class of revolving commitments hereunder, 5-Year
Revolving Loans shall include loans issued pursuant to such other Class of
revolving commitments.
“5-Year Upfront Fee” shall have the meaning set forth in Section 2.20(b).
“ABR”, when used in reference to any Revolving Loan or Borrowing, refers to
whether such Revolving Loan, or the Revolving Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.
“Additional Pool Assets” shall mean (a) Routes and/or Slots of the Borrower or
any Subsidiary, (b) Aircraft, airframes, engines, spare engines and Spare Parts
of the Borrower or any Subsidiary and (c) other assets of the Borrower or any
Subsidiary which shall be reasonably satisfactory to the Administrative Agent,
in each case designated by the Borrower as “Additional Pool Assets”, and all of
which assets shall be valued by a new Appraisal Report at the time the Borrower
designates such assets as Additional Pool Assets.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower.
“Agents” shall mean the Administrative Agent, the Co-Syndication Agents and the
Arrangers.
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” shall mean, collectively, airframes and aircraft engines now owned or
hereafter acquired by the Borrower or a Subsidiary, together with all
appliances, equipment, instruments, and accessories (including radio and radar,
but excluding passenger convenience equipment) from time to time belonging to,
installed in, or appurtenant to such airframes and aircraft engines; provided,
however, the term “Aircraft” shall not include airframes and engines leased by
the Borrower.
“Aircraft Protocol” shall mean the official English language text of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment


#90303017v26    3



--------------------------------------------------------------------------------





adopted on November 16, 2001, at a diplomatic conference in Cape Town, South
Africa, and all amendments, supplements and revisions thereto (and from and
after the effective date of the Cape Town Treaty in the relevant country, means
when referring to the Aircraft Protocol with respect to that country, the
Aircraft Protocol as in effect in such country, unless otherwise indicated).
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the sum of the one-month LIBO Rate in
effect on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the one-month LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the one-month LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.09 hereof, then the Alternate Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. For
the avoidance of doubt, if the Alternate Base Rate as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the applicable Issuing Lender is willing to issue a
Letter of Credit.
“Appliance” shall mean an instrument, equipment, apparatus, a part, an
appurtenance, or an accessory used, capable of being used, or intended to be
used, in operating or controlling aircraft in flight, including a parachute,
communication equipment, and another mechanism installed in or attached to
aircraft during flight, and not a part of an aircraft, engine, or propeller (and
shall include without limitation “appliances” as defined in 49 U.S.C. §
40102(a)(11)).
“Applicable Appraisal Discount Rate” shall mean, on the date of any valuation of
Routes done in connection with an Appraisal Report, 9.0%.
“Applicable Margin” shall mean the rate per annum determined pursuant to the
Applicable Pricing Grid.
“Applicable Pricing Grid” shall mean the table set forth below:
 

Level
Moody’s/S&P/Fitch 
Ratings
 
Commitment
Fee Rate
Applicable Margin 
for Eurodollar 
Revolving Loans


Applicable Margin
for ABR
 Revolving Loans
I
Baa1/BBB+/BBB+ or better
0.125%
1.125%
0.125%
II
Baa2/BBB/BBB
0.15%
1.25%
0.25%
III
Baa3/BBB-/BBB-
0.20%
1.50%
0.50%
IV
Ba1/BB+/BB+
0.25%
1.75%
0.75%
V
Ba2/BB/BB or worse
0.30%
2.00%
1.00%



For the purposes of the foregoing, (a) if the Borrower shall not maintain a
public Rating from at least two (2) Rating Agencies, the Rating shall be deemed
to be (i) Level V, if the Borrower has no public Rating and (ii) one (1) level
lower than the Borrower’s public Rating, if the Borrower has one (1) public


#90303017v26    4



--------------------------------------------------------------------------------





Rating, (b) if the Borrower shall maintain a public Rating from only two (2)
Rating Agencies, then the higher of such Ratings shall apply, unless there is a
split in Ratings of more than one (1) ratings level, in which case the Rating
that is one (1) level lower than the higher of the Borrower’s two (2) Ratings
shall apply, (c) if the Borrower shall maintain a public Rating from all three
(3) Rating Agencies, (i) if two (2) Ratings are equivalent and the third Rating
is lower, the higher Rating shall apply, (ii) if two (2) Ratings are equivalent
and the third Rating is higher, the lower Rating shall apply and (iii) if no
Ratings are equivalent, the Rating that is neither the highest nor the lowest
Rating shall apply; provided that if the Ratings established by any Rating
Agency shall be changed (other than as a result of a change in the rating system
of such Rating Agency), such change shall be effective as of the date on which
it is first announced by the applicable Rating Agency.  Each change in the
Applicable Margin and/or Commitment Fee shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change.
“Appraisal Delivery Date” shall mean (a) the Closing Date and (b) each
anniversary of the Closing Date (other than such date falling in the year of the
latest Termination Date).
“Appraisal Report” shall mean (a) the Initial Appraisal Report and (b) any other
appraisal prepared by an Appraiser, in form and substance reasonably
satisfactory to the Administrative Agent, which certifies, at the time of
determination, the Appraised Value of the Appraised Pool Assets described
therein.
“Appraised Pool Assets” shall mean Pool Assets included in an Appraisal Report.
“Appraised Value” shall mean, as of any date of determination, (a) in the case
of Appraised Pool Assets, the fair market value thereof as reflected in the most
recent Appraisal Report obtained in respect of such Pool Assets in accordance
with this Agreement (in the case of any Routes, utilizing the Applicable
Appraisal Discount Rate) and (b) in the case of Investment Property (if any),
(i) to the extent listed on a national security exchange, the market value
thereof and (ii) otherwise, the book value thereof as reflected in the most
recent Officer’s Certificate delivered pursuant to Section 5.01(f).
“Appraisers” shall mean, (a) Morten Beyer & Agnew, (b) ICF International, Inc.
and (c) such other appraisal firm or firms as may be retained by the
Administrative Agent and the Borrower from time to time.
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Arrangers” shall mean JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP
Paribas, Citigroup Global Markets Inc., Compass Bank, Credit Suisse AG, Cayman
Islands Branch, Deutsche Bank Securities Inc., Fifth Third Bank, Goldman Sachs
Bank USA, Industrial and Commercial Bank Of China Limited, New York Branch,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Morgan Stanley Senior
Funding, Inc., PNC Capital Markets LLC, Standard Chartered Bank, Sumitomo Mitsui
Banking Corporation, U.S. Bank National Association, Wells Fargo Bank, N.A.,
Credit Agricole Corporate and Investment Bank and Natixis, New York Branch, in
their capacity as joint lead arrangers and joint bookrunners with respect to the
Revolving Facility.


#90303017v26    5



--------------------------------------------------------------------------------





“Asset Coverage Ratio” shall have the meaning set forth in ‎Section 6.03.
“Asset Coverage Test” shall have the meaning set forth in Section 6.03.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by ‎Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit B.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Revolving
Loans of a single Type made from all the Lenders of any Class on a single date
and having, in the case of Eurodollar Revolving Loans, a single Interest Period.
“Borrowing Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for a Borrowing in accordance with ‎Section
2.03.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that


#90303017v26    6



--------------------------------------------------------------------------------





when used in connection with a Eurodollar Revolving Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits on the London interbank market.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto (and from and after the effective
date of the Cape Town Treaty in the relevant country, means when referring to
the Cape Town Convention with respect to that country, the Cape Town Convention
as in effect in such country, unless otherwise indicated).
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and from and after the effective date of the Cape Town
Treaty in the relevant country, shall mean when referring to the Cape Town
Treaty with respect to that country, the Cape Town Treaty as in effect in such
country, unless otherwise indicated, and (c) all rules and regulations
(including but not limited to the Regulations and Procedures for the
International Registry) adopted pursuant thereto and, in the case of each of the
foregoing described in clauses (a) through (c), all amendments, supplements and
revisions thereto.
“Capital Asset Sale” shall have the meaning given such term in the definition of
“EBITDAR” in this ‎Section 1.01.
“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP (as in effect on the Closing Date). The
amount of obligations of such Person under a Capitalized Lease shall be the
capitalized amount thereof determined in accordance with GAAP (as in effect on
the Closing Date).
“Cash Collateralization” shall have the meaning given such term in ‎Section
2.02(j).
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law
(including pursuant to any treaty or, for purposes of ‎Section 5.09, any other
agreement governing the right to fly international routes), rule or regulation
or in the interpretation or application thereof by any Governmental Authority,
Airport Authority or Foreign Aviation Authority after the date of this Agreement
applicable to the Borrower or (c) compliance by any Lender or Issuing Lender
(or, for purposes of ‎Section 2.14(b), by any lending office of such Lender or
Issuing Lender or by such Lender’s or Issuing Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, requirements, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, regulations, requirements,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted, implemented or issued.
“Class”, when used in reference to any Revolving Loan or Borrowing, shall refer
to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are 3-Year Revolving Loans or 5-Year Revolving Loans and, when used
in reference to any Revolving Commitment, refers to whether such Revolving
Commitment is a 3-Year Revolving Commitment or a 5-Year Revolving Commitment. In
addition, as the context requires, any extended tranche of Revolving Commitments
shall constitute a Class of Revolving Loans separate from the Class of Revolving
Loans from which they were converted.


#90303017v26    7



--------------------------------------------------------------------------------





“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the effectiveness of this Agreement set forth in
‎Section 4.01 have been satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitment Fee” shall have the meaning set forth in ‎Section 2.20(a).
“Commitment Fee Rate” shall mean the rate per annum set forth under the heading
“Commitment Fee Rate” on the Applicable Pricing Grid.
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or net loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that: (a) all extraordinary gains (but not losses) and all gains (but
not losses) realized in connection with any Capital Asset Sale or the
disposition of securities or the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain, will be excluded
therefrom; (b) the net income (but not net loss) of any Person that is not the
specified Person or a Subsidiary or that is accounted for by the equity method
of accounting will be included therein only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Subsidiary of the Person; (c) the net income (but not net loss) of any
Subsidiary will be excluded therefrom to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders; (d) the cumulative effect of a change in
accounting principles will be excluded therefrom; and (e) the effect of non-cash
gains and losses attributable to movement in the mark-to-market valuation of
Hedging Obligations pursuant to FASB ASC No. 815 will be excluded therefrom.
“Co-Syndication Agents” shall mean Barclays Bank PLC, BNP Paribas, Citigroup
Global Markets Inc., Compass Bank, Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Fifth Third Bank, Goldman Sachs Bank USA,
Industrial and Commercial Bank Of China Limited, New York Branch, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., PNC
Bank, National Association, Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, U.S. Bank National Association and Wells Fargo Bank, N.A., in their
capacity as co-syndication agents with respect to this Agreement.
“Default” shall mean any event that, unless cured or waived, with the passage of
time or the giving of notice or both, would be an Event of Default.
“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within one (1) Business Day of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking
Affiliates), unless, in the case of clause (x) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations (i)
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be


#90303017v26    8



--------------------------------------------------------------------------------





satisfied) or (ii) generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, any Issuing Lender, any other Lender or the Borrower,
acting in good faith, to provide a confirmation in writing from an authorized
officer or other authorized representative of such Lender that it will comply
with its obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit under this Agreement, which request shall only have been made after the
conditions precedent to borrowings have been met, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s, such Issuing Lender’s, such other Lender’s or the
Borrower’s, as applicable, receipt of such confirmation in form and substance
satisfactory to it and the Administrative Agent, (d) has become, or has had its
Parent Company become, the subject of a Bankruptcy Event or a Bail-In Action.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any of clauses (a) through (d) above will be conclusive and binding
absent manifest error, and such Lender will be deemed to be a Defaulting Lender
upon notification of such determination by the Administrative Agent to the
Borrower, the Issuing Lender and the Lenders.
“Disqualified Institution” shall mean any Person (a) identified in writing to
the Administrative Agent from time to time that is or becomes (i) a competitor
of the Borrower or any of its Subsidiaries or (ii) a manufacturer of aircraft,
engines or other equipment purchased or used by the Borrower, and (b) that is
otherwise designated by the Borrower as such in a writing provided to the
Administrative Agent prior to March 30, 2018, including, in each case,
Affiliates thereof that are reasonably identifiable as such solely by their
names.
“Dollar Amount” shall mean, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with ‎Section 2.27.
“Dollars” and “$” shall mean lawful money of the United States of America.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the Consolidated Net Income of the
Borrower and its Subsidiaries for such period, plus (b) the sum of (i) any
provision for income taxes for such period, (ii) Interest Expense for such
period, (iii) extraordinary, non-recurring or unusual losses for such period,
(iv) depreciation and amortization for such period, (v) amortized debt discount
for such period, (vi) the amount of any deduction to consolidated net income as
the result of any grant to any employee of the Borrower or its Subsidiaries of
any Equity Interests during such period, (vii) aircraft rent expense for such
period, (viii) any aggregate net loss during such period arising from a Capital
Asset Sale (as defined below), (ix) all other non-cash charges for such period,
(x) any losses arising under fuel hedging arrangements during such period, (xi)
costs and expenses, including fees, incurred directly during such period in
connection with the consummation of the transactions contemplated under the Loan
Documents, and (xii) expenses or losses with respect to business interruption
covered by insurance, in each case to the extent actually reimbursed, in the
case of each of subclauses (i) through (xii) of this clause (b), to the extent
deducted in the calculation of consolidated net income of the Borrower and its
Subsidiaries for such period in accordance with GAAP, minus (c) the sum of (i)
income tax credits for such period, (ii) interest income for such period, (iii)
extraordinary, non-recurring or unusual gains for such period, (iv) any
aggregate net gain during such period arising from the sale, exchange or other
disposition of capital assets by the Borrower or its Subsidiaries (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities) (a “Capital Asset
Sale”), (v) any gains arising under fuel hedging arrangements during such
period, and (vi) any other non-cash gains that have been added in determining
consolidated net income during such period, in the case of each of subclauses
(i) through (vi) of this clause (c), to the extent included in the calculation
of


#90303017v26    9



--------------------------------------------------------------------------------





consolidated net income of the Borrower and its Subsidiaries for such period in
accordance with GAAP. For purposes of this definition, the following items shall
be excluded in determining consolidated net income of the Borrower and its
Subsidiaries for any period: (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, the Borrower or any of its Subsidiaries; (2) the income (or
deficit) of any other Person (other than a Subsidiary) in which the Borrower or
any of its Subsidiaries has an ownership interest, except to the extent any such
income has actually been received by the Borrower or such Subsidiary, as
applicable, in the form of cash dividends or distributions; (3) any restoration
to income of any contingency reserve, except to the extent that provision for
such reserve was made out of income accrued during such period; (4) any write-up
of any asset; (5) any net gain from the collection of the proceeds of life
insurance policies; (6) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of the
Borrower or any of its Subsidiaries; (7) in the case of a successor to the
Borrower by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; (8) any deferred credit representing the excess of equity in any
Subsidiary at the date of acquisition of such Subsidiary over the cost to the
Borrower or any of its Subsidiaries of the investment in such Subsidiary; and
(9) any foreign currency translation gains or losses (including gains or losses
related to currency remeasurements of Indebtedness).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Affiliate Assignee” shall mean (a) with respect to any Lender, an
Affiliate thereof that is: (i) a commercial bank or financial institution
organized under the laws of the United States, or any state thereof, and having
total assets in excess of $1,000,000,000; (ii) a commercial bank or financial
institution organized under the laws of France, Germany, the Netherlands or the
United Kingdom, or under the Laws of a political subdivision of any such
country, and having total assets in excess of $1,000,000,000; provided that such
bank or institution is acting through a branch or agency located in such country
or the United States; or (iii) a commercial bank or financial institution
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or under the laws of a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank or institution is acting through a
branch or agency located in the United States, and (b) with respect to Goldman
Sachs Bank USA, Goldman Sachs Lending Partners LLC.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender and (d) any other financial institution
reasonably


#90303017v26    10



--------------------------------------------------------------------------------





satisfactory to the Administrative Agent; provided that “Eligible Assignee”
shall not include any Disqualified Institution, any natural person, the Borrower
or any Affiliate of the Borrower.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding requirements or agreements issued, promulgated or
entered into by or with any Governmental Authority, relating to the protection
of environment, preservation or reclamation of natural resources, the handling,
treatment, storage, disposal, Release into the environment or threatened Release
into the environment of, or human exposure to, any pollutants, contaminants or
any toxic, radioactive or otherwise hazardous materials.
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring or costs, fines or
penalties) resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment, disposal
or the arrangement for disposal of any Hazardous Materials, (c) human exposure
to any Hazardous Materials, (d) the Release or threatened Release of any
Hazardous Materials into the environment or (e) any contract, agreement, lease
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.
“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary (plus accrued interest thereon) to manage the collection and
payment of amounts collected, withheld or incurred by the Borrower or such
Subsidiary for the benefit of third parties relating to: (a) federal income tax
withholding and backup withholding tax, employment taxes, transportation excise
taxes and security related charges, (b) any and all state and local income tax
withholding, employment taxes and related charges and fees and similar taxes,
charges and fees, including, but not limited to, state and local payroll
withholding taxes, unemployment and supplemental unemployment taxes, disability
taxes, workman’s or workers’ compensation charges and related charges and fees,
(c) state and local taxes imposed on overall gross receipts, sales and use
taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger facility fees
and charges collected on behalf of and owed to various administrators,
institutions, authorities, agencies and entities, (e) other similar federal,
state or local taxes, charges and fees (including without limitation any amount
required to be withheld or collected under applicable law) and (f) other funds
held in trust for, or otherwise segregated for the benefit of, an identified
beneficiary; in each case, held in escrow accounts, agent accounts, trust funds
or other segregated accounts; or (2) accounts, capitalized interest accounts,
debt service reserve accounts, escrow accounts and other similar accounts or
funds established in connection with the ARB Indebtedness.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


#90303017v26    11



--------------------------------------------------------------------------------





“Euro” or “€” shall mean the official currency of the European Economic and
Monetary Union.
“Eurodollar”, when used in reference to any Revolving Loan or Borrowing, refers
to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the LIBO
Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Revolving
Loans under a particular Revolving Facility the then current Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not such Revolving Loans shall originally have been made on the
same day).
“Event of Default” shall have the meaning given such term in ‎Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” shall mean on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two (2) Business Days later; provided,
however, that if at any time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower hereunder or under any Loan
Document, (a) income or franchise Taxes imposed on (or measured by) its net
income however denominated by the United States of America or any political
subdivision thereof or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or any
political subdivision thereof, (b) any Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such
taxes (other than a connection arising solely from such recipient’s having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, this Agreement or
any Loan Document), (c) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
recipient is located, (d) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a), (e) in the case of a Lender,
any withholding tax that is attributable to such Lender’s failure to comply with
Section 2.16(f) or 2.16(g) and (f) any withholding tax that is imposed by reason
of FATCA.
“Existing Barclays Credit Agreement” shall mean that certain Credit and Guaranty
Agreement dated as of October 18, 2012 among the Borrower, the subsidiary
guarantors from time to time


#90303017v26    12



--------------------------------------------------------------------------------





party thereto, the lenders from time to time party thereto and Barclays Bank
PLC, as administrative agent, as amended prior to the date hereof.
“Existing JPM Credit Agreement” shall mean that certain Credit and Guaranty
Agreement dated as of August 24, 2015 among the Borrower, the subsidiary
guarantors from time to time party thereto, the lenders and issuing banks from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, as amended prior to the date hereof.
“Extended Revolving Credit Commitments” shall have the meaning given to such
term in ‎Section 2.29(a).
“Extending Lender” shall have the meaning given to such term in ‎Section
2.29(a).
“Extension Agreement” shall have the meaning given to such term in ‎Section
2.29(b).
“Extension Request” shall have the meaning given to such term in ‎Section
2.29(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slot” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia Airport, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, 71 Fed. Reg. 77,854 (December 27,
2006), as such order may be amended or re-codified from time to time, and in any
subsequent order issued by the FAA related to New York LaGuardia Airport, as
such order may be amended or re-codified from time to time, or, in the case of
slots at John F. Kennedy International Airport, as defined in the Operating
Limitations at John F. Kennedy International Airport, Order Limiting Scheduled
Operations at John F. Kennedy International Airport, 73 Fed. Reg. 3510 (January
18, 2008), as such order may be amended or re-codified from time to time, and in
any subsequent order issued by the FAA related to John F. Kennedy International
Airport, as such order may be amended or re-codified from time to time, in each
case of the Borrower and, if applicable, any Subsidiary of the Borrower, now
held or hereafter acquired (other than “slots” which have been permanently
allocated to another air carrier and in which the Borrower and, if applicable,
any Subsidiary of the Borrower holds temporary use rights).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
similar thereto, any regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b) of the Code, and any
intergovernmental agreements with the United States with respect thereto and any
laws or regulations implementing such intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.
“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees, the
Upfront Fees and other fees referred to in ‎Section 2.19.
“Fifth-Freedom Rights” shall mean the operational right to enplane passenger
traffic and cargo in a foreign country and deplane it in another foreign
country, including any such right pursuant to a bilateral treaty between the
United States and a foreign country.


#90303017v26    13



--------------------------------------------------------------------------------





“Fitch” shall mean Fitch Ratings Inc. (or any successor thereto).
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Capitalized Leases), all as determined in
accordance with GAAP.
“Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and Supporting Route Facilities and/or (b) to hold and operate any
Foreign Slots.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower to conduct one (1) landing or takeoff
operation during a specific hour or other period at each non-United States
airport served in conjunction with the Borrower’s operations over a Route, other
than “slots” which have been permanently allocated to another air carrier and in
which the Borrower holds temporary use rights.
“GAAP” shall mean generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time, in each case applied in accordance with ‎Section 1.03.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform) as determined by
the guarantor in good faith.


#90303017v26    14



--------------------------------------------------------------------------------





“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, and radon gas, and all other substances
that are regulated as hazardous pursuant to, or, due to their hazardous
qualities, could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under (1) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (2) other swap or derivative agreements or
arrangements designed to manage interest rates or interest rate risk; and (3)
other swap or derivative agreements or arrangements designed to protect such
Person against fluctuations in currency exchange rates, fuel prices or other
commodity prices.
“Impacted Interest Period” shall have the meaning assigned to it in the
definition of “LIBO Rate”.
“Increase Effective Date” shall have the meaning given to such term in ‎Section
2.28(a).
“Increase Joinder” shall have the meaning given to such term in ‎Section
2.28(c).
“Incremental Amount” shall mean, at any time, the excess, if any, of (i) the sum
of $1,000,000,000 plus the aggregate amount of reductions of 3-Year Revolving
Commitments and 5-Year Revolving Commitments prior to such time in accordance
with Section 2.11 over (ii) the aggregate amount of all Incremental Commitments
established under the 3-Year Revolving Facility and the 5-Year Revolving
Facility prior to such time in accordance with Section 2.28 (it being understood
that the aggregate Revolving Commitments (including all Incremental Commitments)
in effect at any time shall not exceed $3,650,000,000).
“Incremental Commitments” shall have the meaning given to such term in ‎Section
2.28(a).
“Incremental Lender” shall have the meaning given to such term in ‎Section
2.28(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all obligations of such Person in
respect of Capitalized Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payments made by the Borrower under this Agreement or any
other Loan Document.


#90303017v26    15



--------------------------------------------------------------------------------





“Indemnitee” shall have the meaning given such term in ‎Section 10.04(b).
“Initial Appraisal Report” shall mean the Valuation Report, dated March 16,
2018, by Morten Beyer & Agnew.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with ‎Section 2.05.
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Capitalized Leases), of the Borrower and
its Subsidiaries on a consolidated basis for such period, all as determined in
accordance with GAAP.
“Interest Payment Date” shall mean (a) as to any Eurodollar Revolving Loan
having an Interest Period of one (1), two (2) or three (3) months, the last day
of such Interest Period, (b) as to any Eurodollar Revolving Loan having an
Interest Period of more than three (3) months, each day that is three (3)
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (c) with respect to ABR Revolving
Loans, the last Business Day of each March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Revolving Loans,
the period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Revolving Loans) or on the last day of the preceding
Interest Period applicable to such Borrowing and ending on the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one (1), two (2), three (3) or six (6) months (or, if
available to all applicable Lenders, twelve (12) months) thereafter, as the
Borrower may elect in the related notice delivered pursuant to Section ‎2.03 or
‎2.05; provided that (i) if any Interest Period would end on a day which shall
not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) no Interest Period shall end later than
the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Convention.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Property” shall have the meaning given to such term in the UCC.
“Issuing Lender” shall mean each Lender agreeing to be an issuer of Letters of
Credit hereunder, in such capacity (which Lender shall be reasonably
satisfactory to the Borrower and the Administrative Agent), and its successors
in such capacity as provided in ‎Section 2.02(i). Each Issuing Lender may, in
its reasonable discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Lender reasonably acceptable to the
Borrower, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“JFK” shall mean New York’s John F. Kennedy (JFK) International Airport.


#90303017v26    16



--------------------------------------------------------------------------------





“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn Dollar Amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be (i) with respect to the 3-Year Revolving Facility,
its 3-Year Revolving Commitment Percentage of the total LC Exposure under the
3-Year Revolving Facility at such time and (ii) with respect to the 5-Year
Revolving Facility, its 5-Year Revolving Commitment Percentage of the total LC
Exposure under the 5-Year Revolving Facility at such time.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to ‎Section 2.02, which letter of credit shall be (i) a standby letter of
credit, (ii) issued for general corporate purposes of the Borrower or any
Subsidiary, (iii) denominated in Dollars or any Alternative Currency and (iv)
otherwise in such form as may be reasonably approved from time to time by the
Administrative Agent and the applicable Issuing Lender.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to ‎Section 2.21.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, International Interest, Prospective
International Interest, easement (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-ways, reservations,
encroachments, zoning and other land use restrictions, claim or any other title
defect, lease, encumbrance, restriction, lien or charge of any kind whatsoever
and (b) the interest of a vendor or a lessor under any conditional sale, capital
lease or other title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan Documents” shall mean this Agreement, the Letters of Credit (including
applications for Letters of Credit and related reimbursement agreements) and any
other instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by the Borrower to the Administrative Agent,


#90303017v26    17



--------------------------------------------------------------------------------





any Issuing Lender or any Lender, in each case, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time in accordance with the terms hereof.
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder, or (c) the ability of the Borrower to pay the obligations under the
Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Revolving Loans
and Letters of Credit) of the Borrower in an aggregate principal amount
exceeding $200,000,000.
“Material Subsidiary” means, at any time, any Subsidiary of the Borrower having
at such time (i) total assets, as of the last day of the most recently ended
fiscal quarter for which the Borrower’s annual or quarterly financial statements
have been most recently required to have been delivered pursuant to Section
5.01, having a net book value greater than or equal to 10% of the total assets
of the Borrower and all of its Subsidiaries on a consolidated basis (as shown on
the most recent balance sheet of the Borrower delivered pursuant to Section 5.01
or, if available earlier and delivered to the Administrative Agent, the balance
sheet that is internally available for the then most recently ended fiscal
quarter or fiscal year, as applicable), (ii) total revenue, as of the last day
of the most recently ended fiscal quarter for which the Borrower’s annual or
quarterly financial statements have been most recently required to have been
delivered pursuant to Section 5.01, greater than or equal to 10% of the total
revenue of the Borrower and all of its Subsidiaries on a consolidated basis (as
shown on the most recent income statement of the Borrower delivered pursuant to
Section 5.01 or, if available earlier and delivered to the Administrative Agent,
the income statement that is internally available for the then most recently
ended fiscal quarter or fiscal year, as applicable) or (iii) any Pool Assets.
“Moody’s” shall mean Moody’s Investors Service, Inc. (or any successor thereto).
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
“Multiple Employer Plan” shall mean a Single Employer Plan, which is maintained
for employees of the Borrower or an ERISA Affiliate and at least one (1) person
(as defined in Section 3(9) of ERISA) other than the Borrower and its ERISA
Affiliates and in respect of which the Borrower or an ERISA Affiliate could have
liability, contingent or otherwise, under ERISA.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Extending Lender” shall have the meaning given to such term in ‎Section
2.29(c).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction


#90303017v26    18



--------------------------------------------------------------------------------





quoted at 11:00 a.m. on such day received by the Administrative Agent from a
federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Revolving Loans and interest, reasonable fees and reasonable
out-of-pocket costs accruing after the filing of any petition of bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest, fees or costs is allowed in such proceeding) the Revolving Loans and
all other obligations and liabilities of the Borrower to any Agent, any Issuing
Lender or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which arise under, out of,
or in connection with, this Agreement, any other Loan Document, any Letters of
Credit or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
reasonable fees, indemnities, reasonable out-of-pocket costs, reasonable and
documented out-of-pocket expenses (including all reasonable fees, charges and
disbursements of counsel to any Agent, any Issuing Lender or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the Borrower in his/her capacity as such.
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible, documentary, recording or filing taxes or any other similar taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment.
“Outstanding Letters of Credit” shall have the meaning given such term in
‎Section 2.02(j).
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Pacific Countries” shall mean (i) countries bordering the Pacific Ocean in
Asia, North America, Australia and New Zealand, (ii) islands surrounded by the
Pacific Ocean and (iii) Thailand, Myanmar (Burma), Laos and Cambodia.
“Pacific Routes” shall mean the Routes to or from Pacific Countries (other than
Routes between countries in North America).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning given such term in ‎Section 10.02(d).
“Participant Register” shall have the meaning given such term in ‎Section
10.02(d).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act) of 2001, Title III of Pub. L. 107-56,


#90303017v26    19



--------------------------------------------------------------------------------





signed into law on October 26, 2001 or any subsequent legislation that amends,
supplements or supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pool Assets” shall mean, on any date of determination (a) all Pacific Routes
and (b) any Additional Pool Assets designated by the Borrower at its discretion
pursuant to the terms of this Agreement. The Pool Assets on the Closing Date are
set forth on Schedule 6.05 hereto. Schedule 6.05 may be updated from time to
time in the Borrower’s sole discretion to add Additional Pool Assets as
contemplated by Section 10.08(f).
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Prospective International Interest” shall have the meaning given in the Cape
Town Convention.
“Protocol” shall mean the Protocol referred to in the defined term “Cape Town
Convention.”
“Quotation Day” shall mean, with respect to any Eurodollar Revolving Loan for
any Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.
“Rating Agency” shall mean any of S&P, Moody’s and Fitch.
“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P, the corporate family rating as determined by
Moody’s or the corporate credit rating as determined by Fitch, as applicable, of
the Borrower.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank or (d) any other recipient of any payment to be made by or on account of
any Obligation of the Borrower hereunder or under any Loan Document, as
applicable.
“Refinancing Amendment” shall have the meaning given such term in ‎Section
10.08(e).


#90303017v26    20



--------------------------------------------------------------------------------





“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance (whether concurrently or after any repayment or prepayment
of any such Indebtedness being refinanced) (a) commitments under the Revolving
Facility or (b) Indebtedness (or commitments in respect thereof) incurred
pursuant to the preceding clause (a), in each case, from time to time, in whole
or part, in the form of (i) one or more new revolving credit facilities (each, a
“Refinancing Revolving Facility”) made available under this Agreement with the
consent (which consent shall not be unreasonably withheld or delayed) of the
Borrower and the Administrative Agent (to the extent such consent would be
required under Section 10.02(b) for an assignment of Revolving Loans to the
applicable lender) and the lenders providing such financing (and no other
lenders) or (ii) one or more series of revolving credit facilities outside of
this Agreement; provided that (A) any Refinancing Debt shall not mature, and
there shall be no scheduled commitment reductions or scheduled amortization
payments under any such Refinancing Debt, prior to the maturity date of the
revolving commitments being refinanced, (B) the other terms and conditions of
such Refinancing Debt (excluding pricing, premium, maturity, scheduled
amortization and optional prepayment or redemption provisions) shall be
customary market terms for indebtedness of such type, (C) after giving pro forma
effect to the incurrence of Refinancing Debt (to the extent of any drawings to
be made thereunder on the date of effectiveness of the related commitments) and
the application of the net proceeds therefrom, the Borrower shall be in pro
forma compliance with ‎Section 6.03 and ‎Section 6.04, (D) there shall be no
additional direct or contingent obligors with respect to such Refinancing Debt,
(E) the aggregate principal amount of such Refinancing Debt shall not exceed the
aggregate principal amount of the Indebtedness being refinanced plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, (F) no Lender shall be obligated to provide any
such Refinancing Debt and (G) such Indebtedness shall rank pari passu in right
of payment with the Obligations and shall be unsecured.
“Register” shall have the meaning set forth in ‎Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents, advisors, trustees, managers and representatives of such
Person and such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment.
“Required 3-Year Lenders” shall mean, at any time, Lenders holding more than 50%
of the Total 3-Year Revolving Commitments then in effect or, if the 3-Year
Revolving Commitments have been terminated, the Total 3-Year Revolving
Extensions of Credit then outstanding.
“Required 5-Year Lenders” shall mean, at any time, Lenders holding more than 50%
of the Total 5-Year Revolving Commitments then in effect or, if the 5-Year
Revolving Commitments have been terminated, the Total 5-Year Revolving
Extensions of Credit then outstanding.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of the Borrower, but
in any event, with respect to financial matters, the chief financial officer,
treasurer, assistant treasurer, controller or chief accounting officer of the
Borrower.


#90303017v26    21



--------------------------------------------------------------------------------





“Revolving Availability Period” shall mean, (a) with respect to the 3-Year
Revolving Facility, the period from and including the Closing Date to but
excluding the 3-Year Revolving Facility Termination Date and (b) with respect to
the 5-Year Revolving Facility, the period from and including the Closing Date to
but excluding the 5-Year Revolving Facility Termination Date.
“Revolving Commitment” shall mean the 3-Year Revolving Commitment and/or the
5-Year Revolving Commitment, as applicable.
“Revolving Commitment Increase” shall have the meaning given to such term in
‎Section 2.28(a).
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Lender, its 3-Year Revolving Commitment Percentage or its 5-Year Revolving
Commitment Percentage, as applicable.
“Revolving Extensions of Credit” shall mean, as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s 3-Year Revolving
Commitment Percentage of the LC Exposure with respect to the 3-Year Revolving
Facility then outstanding and (c) such Lender’s 5-Year Revolving Commitment
Percentage of the LC Exposure with respect to the 5-Year Revolving Facility then
outstanding.
“Revolving Facility” shall mean each of (a) the 3-Year Revolving Commitments and
the 3-Year Revolving Loans made thereunder (the “3-Year Revolving Facility”) and
(b) the 5-Year Revolving Commitments and the 5-Year Revolving Loans made
thereunder (the “5-Year Revolving Facility”).
“Revolving Facility Maturity Date” shall mean the 3-Year Revolving Facility
Maturity Date or the 5-Year Revolving Facility Maturity Date, as applicable.
“Revolving Loan” shall mean a 3-Year Revolving Loan or 5-Year Revolving Loan, as
applicable.
“Rolling Twelve Months” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
“Routes” shall mean the routes for which the Borrower holds or hereafter
acquires the requisite authority to operate foreign air transportation pursuant
to Title 49 including, without limitation, applicable frequencies, exemption and
certificate authorities, Fifth-Freedom Rights and “behind/beyond rights”,
whether or not utilized by the Borrower.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc. (or any successor thereto).
“Sanctions” shall have the meaning given to such term in ‎Section 3.11(a).
“SEC” shall mean the United States Securities and Exchange Commission.
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for current or former employees of the
Borrower or an ERISA Affiliate and in respect of which the Borrower or any ERISA
Affiliate could reasonably be expected to have liability under Title IV of
ERISA.
“Slot” shall mean each FAA Slot and each Foreign Slot.


#90303017v26    22



--------------------------------------------------------------------------------





“Spare Part” shall mean (a) an accessory, appurtenance, or part of (i) an
Aircraft (except an engine or propeller), (ii) an engine (except a propeller),
(iii) a propeller or (iv) an Appliance, in each case that is to be installed at
a later time in an aircraft, engine, propeller or Appliance and shall include,
without limitation, “spare parts” as defined in 49 U.S.C. § 40102(a)(43), (b) an
Appliance or (c) a propeller.
“Specified Person” shall have the meaning given to such term in ‎Section
3.11(a).
“Specified Time” shall mean 11:00 a.m., London time.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the LIBO Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Revolving Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors (or equivalent governing body) is, at the
time as of which any determination is being made, owned or controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Successor Company” shall have the meaning set forth in ‎Section 6.02(a)(ii).
“Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower at
non-U.S. airports used in the operation of scheduled service over a Route.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” shall mean (a) the 3-Year Revolving Facility Termination Date
applicable to the related Revolving Commitments or (b) the 5-Year Revolving
Facility Termination Date applicable to the related Revolving Commitments, as
applicable.
“Termination Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the thirty (30) day notice period is waived)
as in effect on the Closing Date (no matter how such notice requirement may be
changed in the future), (b) an event described in Section 4068 of ERISA, (c) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as such term is
defined in Section 4001(a)(2) of ERISA, (d) the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (e) the imposition of Withdrawal Liability or
receipt of notice from a Multiemployer Plan that such liability may be imposed,
(f) a determination that a Multiemployer Plan is, or is expected to be,
insolvent


#90303017v26    23



--------------------------------------------------------------------------------





within the meaning of Title IV of ERISA, (g) providing notice of intent to
terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, if such amendment
requires the provision of security, (h) the institution of proceedings to
terminate a Plan by the PBGC under Section 4042 of ERISA, (i) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Sections 302 or 303 of ERISA) applicable to such Plan,
whether or not waived, (j) any failure by any Plan to satisfy the special
funding rules for plans maintained by commercial airlines contained in Section
402 of the Pension Protection Act of 2006, (k) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, or (l) any
other event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or the imposition of any liability under
Title IV of ERISA (other than for the payment of premiums to the PBGC in the
ordinary course).
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“Total 3-Year Revolving Commitment” shall mean, at any time, the sum of the
3-Year Revolving Commitments at such time. The original amount of the Total
3-Year Revolving Commitment is $1,325,000,000.
“Total 3-Year Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the 3-Year Revolving Extensions of Credit of the Lenders
outstanding at such time.
“Total 5-Year Revolving Commitment” shall mean, at any time, the sum of the
5-Year Revolving Commitments at such time. The original amount of the Total
5-Year Revolving Commitment is $1,325,000,000.
“Total 5-Year Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the 5-Year Revolving Extensions of Credit of the Lenders
outstanding at such time.
“Total Revolving Commitment” shall mean, at any time, the sum of the 3-Year
Revolving Commitments and the 5-Year Revolving Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents and the termination of
the Existing Barclays Credit Agreement and the Existing JPM Credit Agreement.
“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the LIBO Rate or the
Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
“United States Citizen” shall have the meaning set forth in ‎Section 3.02.
“Unused Total 3-Year Revolving Commitment” shall mean, at any time, (a) the
Total 3-Year Revolving Commitment less (b) the Total 3-Year Revolving Extensions
of Credit.


#90303017v26    24



--------------------------------------------------------------------------------





“Unused Total 5-Year Revolving Commitment” shall mean, at any time, (a) the
Total 5-Year Revolving Commitment less (b) the Total 5-Year Revolving Extensions
of Credit.
“Unused Total Revolving Commitment” shall mean the Unused Total 3-Year Revolving
Commitment or the Unused Total 5-Year Revolving Commitment, as applicable.
“Upfront Fees” shall have the meaning set forth in Section 2.20(b).
“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.16(g)(1)(ii)(3).
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law, rule or regulation
herein shall, unless otherwise specified, refer to such law, rule or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “knowledge” or “aware” or
words of similar import shall mean, when used in reference to the Borrower, the
actual knowledge of any Responsible Officer.
SECTION 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend


#90303017v26    25



--------------------------------------------------------------------------------





the provisions of this Agreement so as to reflect equitably such accounting
changes so that the criteria for evaluating the Borrower’s financial condition
shall be the same after such accounting changes as if such accounting changes
had not occurred.
SECTION 1.04.    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor, provided that the foregoing shall not
apply to any liability arising out of the bad faith, willful misconduct or
negligence of the Administrative Agent.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
SECTION 2.01.    Revolving Commitments of the Lenders.
(a)    Revolving Commitments. (i) Each Lender under the 3-Year Revolving
Facility severally, and not jointly with the other Lenders under the 3-Year
Revolving Facility, agrees, upon the terms and subject to the conditions herein
set forth, to make revolving credit loans denominated in Dollars (each a “3-Year
Revolving Loan” and collectively, the “3-Year Revolving Loans”) to the Borrower
at any time and from time to time during the Revolving Availability Period with
respect to the 3-Year Revolving Facility in an aggregate principal amount not to
exceed, when added to such Lender’s LC Exposure under the 3-Year Revolving
Facility, the 3-Year Revolving Commitment of such Lender, which 3-Year Revolving
Loans may be repaid and reborrowed in accordance with the provisions of this
Agreement. At no time shall the Total 3-Year Revolving Extensions of Credit
exceed the Total 3-Year Revolving Commitment.
(ii)    Each Lender under the 5-Year Revolving Facility severally, and not
jointly with the other Lenders under the 5-Year Revolving Facility, agrees, upon
the terms and subject to the conditions herein set forth, to make revolving
credit loans denominated in Dollars (each a “5-Year Revolving Loan” and
collectively, the “5-Year Revolving Loans”) to the Borrower at any time and from
time to time during the Revolving Availability Period with respect to the 5-Year
Revolving Facility in an aggregate principal amount not to exceed, when added to
such Lender’s LC Exposure under the 5-Year Revolving Facility, the 5-Year
Revolving Commitment of such Lender, which 5-Year Revolving Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement. At no time
shall the Total 5-Year Revolving Extensions of Credit exceed the Total 5-Year
Revolving Commitment.
(iii)    Each Borrowing of a Revolving Loan under the applicable Revolving
Facility shall be made from the applicable Lenders pro rata in accordance with
their respective Revolving Commitments; provided, however, that the failure of
any Lender to make any Revolving Loan under the applicable Revolving Facility
shall not in itself relieve the other Lenders under such Revolving Facility of
their obligations to lend.
(b)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Revolving Loans or Eurodollar Revolving Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Revolving
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Revolving Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Revolving Loan in accordance
with the terms of this Agreement.
(c)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing


#90303017v26    26



--------------------------------------------------------------------------------





shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire Unused Total 3-Year Revolving Commitment or
the Unused Total 5-Year Revolving Commitment, as applicable, or that is required
to finance the reimbursement of an LC Disbursement as contemplated by ‎Section
2.02(e). Borrowings of more than one (1) Type may be outstanding at the same
time.
(d)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments.
SECTION 2.02.    Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request from any Issuing Lender
under the 3-Year Revolving Facility the issuance of Letters of Credit in Dollars
or any Alternative Currency, at any time and from time to time during the
Revolving Availability Period with respect to the 3-Year Revolving Facility, in
each case, for the Borrower’s own account or the account of the Borrower or any
Subsidiary, in a form reasonably acceptable to the Administrative Agent, such
Issuing Lender and the Borrower. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit.
(ii)    Subject to the terms and conditions set forth herein, the Borrower may
request from any Issuing Lender under the 5-Year Revolving Facility the issuance
of Letters of Credit in Dollars or any Alternative Currency, at any time and
from time to time during the Revolving Availability Period with respect to the
5-Year Revolving Facility, in each case, for the Borrower’s own account or the
account of the Borrower or any Subsidiary, in a form reasonably acceptable to
the Administrative Agent, such Issuing Lender and the Borrower. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Borrower shall be obligated to reimburse the applicable
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Lender (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall either hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender (which approval shall not be unreasonably withheld, delayed or
conditioned)) to the applicable Issuing Lender and the Administrative Agent (at
least three (3) Business Days (or such shorter period as may be agreed by the
applicable Issuing Lender) in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (1) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (2) the date on which such Letter of Credit is to
expire (which shall comply with paragraph ‎(c) of this Section), (3) the amount
of such Letter of Credit, (4) the currency of such Letter of Credit, (5) the
name and address of the beneficiary thereof, (6) whether such Letter of Credit
is to be issued under the 3-Year Revolving Facility or the 5-Year Revolving
Facility and (7) such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Lender, the


#90303017v26    27



--------------------------------------------------------------------------------





Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit;
provided that, to the extent such standard form (and/or any related
reimbursement agreement) is inconsistent with the Loan Documents, the Loan
Documents shall control. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) with
respect to the 3-Year Revolving Facility, (x) the aggregate LC Exposure
thereunder shall not exceed the 3-Year LC Sublimit and (y) the aggregate amount
of the Unused Total 3-Year Revolving Commitment shall not be less than zero and
(ii) with respect to the 5-Year Revolving Facility, (x) the aggregate LC
Exposure thereunder shall not exceed the 5-Year LC Sublimit and (y) the
aggregate amount of the Unused Total 5-Year Revolving Commitment shall not be
less than zero. No Issuing Lender (other than an Affiliate of the Administrative
Agent) shall permit any such issuance, renewal, extension or amendment resulting
in an increase in the amount of any Letter of Credit to occur without first
obtaining written confirmation from the Administrative Agent that it is then
permitted under this Agreement.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one (1) year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is five (5) Business Days prior to the earliest Revolving Facility
Maturity Date with respect to the applicable Revolving Commitments (provided
that, to the extent that all of the participations in such Letter of Credit held
by the holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Agreement or Refinancing
Amendment, such Revolving Commitments shall be disregarded for purposes of this
clause ‎(ii)).
(d)    Participations. By the issuance of a Letter of Credit under the
applicable Revolving Facility (or an amendment, renewal or extension of a Letter
of Credit thereunder, including any amendment increasing the amount thereof),
and without any further action on the part of the applicable Issuing Lender or
the Lenders, such Issuing Lender hereby grants to each Lender under such
Revolving Facility, and each Lender under such Revolving Facility hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s applicable Revolving Commitment Percentage of the Dollar
Amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender under the applicable Revolving
Facility hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Lender, such Lender’s
applicable Revolving Commitment Percentage of the Dollar Amount of each LC
Disbursement made by such Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph ‎(e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender under the applicable Revolving Facility acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit thereunder is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit thereunder or the occurrence of an Event of
Default or reduction or termination of the Revolving Commitments thereunder, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If an Issuing Lender under the applicable Revolving
Facility shall make any LC Disbursement in respect of a Letter of Credit
thereunder, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to the Dollar Amount of such LC
Disbursement or (subject to the two immediately succeeding sentences), with
respect to any Letter of Credit denominated in an Alternative Currency, an
amount equal to the amount of such LC Disbursement in the applicable Alternative
Currency not later than the first Business Day following the date the Borrower
receives notice of such LC Disbursement; provided that, in the case of any LC
Disbursement made in Dollars, to the extent not reimbursed and, subject to the
satisfaction (or waiver) of the conditions to borrowing set forth


#90303017v26    28



--------------------------------------------------------------------------------





herein, including, without limitation, making a request in accordance with
‎Section 2.03(a) that such payment shall be financed with an ABR Borrowing under
the applicable Revolving Facility, as the case may be, in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Lender or any applicable Lender to any stamp, duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the Borrower shall pay the amount of any such
tax requested by the Administrative Agent, the relevant Issuing Lender or
Lender. If the Borrower fails to make such payment when due, then (i) if such
payment relates to an Alternative Currency Letter of Credit, automatically and
with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Amount of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Lender of the applicable LC
Disbursement and the Dollar Amount thereof.
If the Borrower fails to make any payment due under the preceding paragraph with
respect to a Letter of Credit when due (including by a Borrowing), the
Administrative Agent shall notify each Lender under the applicable Revolving
Facility of the applicable LC Disbursement (as converted to Dollars, if
applicable), the payment then due from the Borrower in respect thereof and such
Lender’s applicable Revolving Commitment Percentage thereof. Promptly following
receipt of such notice, each Lender under the applicable Revolving Facility
shall pay to the Administrative Agent its applicable Revolving Commitment
Percentage of the payment then due from the Borrower, in the same manner as
provided in ‎Section 2.04 with respect to Revolving Loans thereunder made by
such Lender (and ‎Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Lender the amounts so received by it from the applicable Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this ‎Section 2.02(e) with respect to any LC Disbursement,
the Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the applicable Issuing Lender for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Revolving Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph ‎(e) of this ‎Section 2.02 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this ‎Section 2.02, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders,
nor the applicable Issuing Lender, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to the Borrower to the extent of any direct damages (as
opposed to special,


#90303017v26    29



--------------------------------------------------------------------------------





indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof or within the time period stipulated by the terms
and conditions of the applicable Letter of Credit (if any), examine all
documents purporting to represent a demand for payment under a Letter of Credit.
After such examination of such drawing documents, the applicable Issuing Lender
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Lender and the
Lenders under the applicable Revolving Facility with respect to any such LC
Disbursement in accordance with the terms herein.
(h)    Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans under
the applicable Revolving Facility; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph ‎(e) of this
Section, then ‎Section 2.08 shall apply; provided further that, in the case of
an LC Disbursement made under a Letter of Credit in an Alternative Currency, the
amount of interest due with respect thereto shall (i) in the case of any LC
Disbursement that is reimbursed on the Business Day immediately succeeding such
LC Disbursement, (A) be payable in the applicable Alternative Currency and (B)
if not reimbursed on the date of such LC Disbursement, bear interest at a rate
equal to the rate reasonably determined by the applicable Issuing Lender to be
the cost to such Issuing Lender of funding such LC Disbursement plus the
Applicable Margin applicable to Eurodollar Revolving Loans under the applicable
Revolving Facility at such time and (ii) in the case of any LC Disbursement that
is reimbursed after the Business Day immediately succeeding such LC Disbursement
(A) be payable in Dollars, (B) accrue on the Dollar Amount of such LC
Disbursement and (C) bear interest as provided above. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to clause ‎(e) of this ‎Section 2.02 to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.
(i)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders under the applicable Revolving Facility of any
such replacement of the Issuing Lender. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Lender pursuant to ‎Section 2.21. From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the Issuing Lender under this Agreement
with respect to


#90303017v26    30



--------------------------------------------------------------------------------





Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)    Replacement of Letters of Credit; Cash Collateralization. With respect to
Letters of Credit issued under any Revolving Facility, the Borrower shall
(i) upon or prior to the occurrence of the earlier of (A) the latest Revolving
Facility Maturity Date with respect to all Revolving Commitments under such
Revolving Facility and (B) the acceleration of the Revolving Loans (if any)
under such Revolving Facility and the termination of the Revolving Commitments
under such Revolving Facility in accordance with the terms hereof, (x) cause all
Letters of Credit under such Revolving Facility which expire after the earlier
to occur of (1) the latest Revolving Facility Maturity Date with respect to all
Revolving Commitments under such Revolving Facility and (2) the acceleration of
the Revolving Loans (if any) under such Revolving Facility and the termination
of the Revolving Commitments under such Revolving Facility, in accordance with
the terms hereof (the “Outstanding Letters of Credit”) to be returned to the
applicable Issuing Lender undrawn and marked “cancelled” or (y) if the Borrower
does not do so in whole or in part either (1) provide one or more “back-to-back”
letters of credit to each applicable Issuing Lender with respect to any such
Outstanding Letters of Credit in a form reasonably satisfactory to each such
Issuing Lender and the Administrative Agent, issued by a bank reasonably
satisfactory to each such Issuing Lender and the Administrative Agent, and/or
(2) deposit cash in an account maintained with the Administrative Agent, as
collateral security for the Borrower’s reimbursement obligations in connection
with any such Outstanding Letters of Credit, such cash (or any applicable
portion thereof) to be promptly remitted to the Borrower (provided no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default has occurred or is continuing) upon the expiration,
cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part; in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
such account prior to taking any action pursuant to clauses ‎(1) or ‎(2) above),
and (ii) if required pursuant to ‎Section 2.02(m), ‎2.12(b), ‎2.26(b)(ii),
‎2.26(c)(ii), ‎2.26(d), ‎2.27(b) or ‎7.01 or pursuant to any Extension Agreement
or Refinancing Amendment, deposit in such account an amount required pursuant to
‎Section 2.02(m), ‎2.12(b), ‎2.26(b)(ii), ‎2.26(c)(ii), ‎2.26(d), ‎2.27(b) or
‎7.01, or pursuant to any such Extension Agreement or Refinancing Amendment, as
applicable; provided that the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or LC Disbursements in an Alternative
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Alternative Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements (any such deposit described in the preceding
clause ‎(i) or clause ‎(ii), “Cash Collateralization”). The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time. If
the Borrower is required to provide Cash Collateralization hereunder pursuant to
‎Section 2.02(m), ‎2.12(b), ‎2.26(b)(ii), ‎2.26(c)(ii), ‎2.26(d) or ‎2.27(b), or
the terms of any Extension Agreement or Refinancing Amendment, such Cash
Collateralization (to the extent not applied as contemplated by the applicable
section) shall be returned to the Borrower within three (3) Business Days after
the applicable section (or Extension Agreement or Refinancing Amendment, as
applicable) no longer requires the provision of such Cash Collateralization.


#90303017v26    31



--------------------------------------------------------------------------------





(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender under any Revolving Facility shall
report in writing to the Administrative Agent (i) on the first Business Day of
each week, the daily activity (set forth by day) in respect of Letters of Credit
thereunder during the immediately preceding week, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance, amendment, renewal or extension, the
aggregate face amount of the Letters of Credit to be issued, amended, renewed,
or extended by it (and whether, subject to ‎Section 2.02(b), the face amount of
any such Letter of Credit was changed thereby) and the aggregate face amount of
such Letters of Credit outstanding under any Revolving Facility after giving
effect to such issuance, amendment, renewal or extension, (iii) on each Business
Day on which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which a Borrower fails to reimburse an LC Disbursement required to be reimbursed
to such Issuing Lender on such day, the date of such failure, and the amount of
such LC Disbursement and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.
(l)    Conversion. In the event that the Revolving Loans under any Revolving
Facility become immediately due and payable on any date pursuant to ‎Section
7.01, all amounts (i) that the Borrower is at the time or thereafter becomes
required to reimburse or otherwise pay to the Administrative Agent in respect of
LC Disbursements made under any Alternative Currency Letter of Credit thereunder
(other than amounts in respect of which such Borrower has deposited cash
collateral pursuant to ‎Section 2.02(j), if such cash collateral is deposited in
the applicable Alternative Currency to the extent so deposited or applied), (ii)
that the Lenders thereunder are at the time or thereafter become required to pay
to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the applicable Issuing Lender
pursuant to ‎Section 2.02(e) in respect of unreimbursed LC Disbursements made
under any Alternative Currency Letter of Credit thereunder and (iii) of each
Lender’s participation in any Alternative Currency Letter of Credit under which
an LC Disbursement thereunder has been made shall, automatically and with no
further action required, be converted into the Dollar Amount of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the applicable Issuing Lender or any Lender under the applicable
Revolving Facility in respect of the Obligations described in this paragraph
shall accrue and be payable in Dollars at the rates otherwise applicable
hereunder.
(m)    Provisions Related to Extended Revolving Commitments and Commitments in
Respect of Refinancing Revolving Facilities. If the maturity date in respect of
any tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit under the applicable Revolving Facility with respect to which
Lenders holding such Revolving Commitments hold participation interests, then
(i) if one or more other tranches of Revolving Commitments in respect of which
the maturity date shall not have occurred are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders under such Revolving Facility to purchase
participations therein and to make payments in respect thereof pursuant to
‎Section 2.02(d) or ‎(e) and for any reallocations required pursuant to ‎Section
2.26(b)(i)) under (and ratably participated in by Lenders thereunder pursuant
to) the Revolving Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Commitments thereunder at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to the immediately preceding clause
‎(i), the Borrower shall cash collateralize any such Letter of Credit in
accordance with ‎Section 2.02(j). For the avoidance of doubt, commencing with
the maturity date of any tranche of Revolving Commitments under the applicable
Revolving Facility, the sublimit for Letters of Credit under any tranche of
Revolving Commitments under such Revolving Facility that has not so then matured
shall be as agreed in the relevant Extension Agreement or Refinancing Amendment,
as applicable, with such Lenders (to the extent such Extension Agreement or
Refinancing Amendment so provides).


#90303017v26    32



--------------------------------------------------------------------------------





SECTION 2.03.    Requests for Borrowings.
(a)    Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans on the Closing Date, if any, to request a
Borrowing of Revolving Loans under the applicable Revolving Facility, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing and (ii) in the case of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by ‎Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with ‎Section 2.01(a):
(i)    the aggregate amount of the requested Borrowing (which shall comply with
‎Section 2.01(c));
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    whether such Borrowing is under the 3-Year Revolving Facility or the
5-Year Revolving Facility; and
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this ‎Section 2.03(a), the
Administrative Agent shall advise each Lender under the applicable Revolving
Facility of the details thereof and of the amount of such Lender’s Revolving
Loan under such Revolving Facility to be made as part of the requested
Borrowing.
SECTION 2.04.    Funding of Borrowings. (a) Each Lender under the applicable
Revolving Facility shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, or such earlier time as may be reasonably
practicable, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. Upon satisfaction or waiver of
the conditions precedent specified herein, the Administrative Agent will make
such Revolving Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in ‎Section
2.02(e) shall be remitted by the Administrative Agent to the Issuing Lender.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, with respect to any ABR
Borrowing made on same-day notice, prior to 12:00 noon, New York City time, on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraphs ‎(a) and/or ‎(b) of this


#90303017v26    33



--------------------------------------------------------------------------------





Section ‎2.04 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith upon written demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate otherwise applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing.
SECTION 2.05.    Interest Elections. (a) The Borrower may elect from time to
time to (i) convert ABR Revolving Loans to Eurodollar Revolving Loans, (ii)
convert Eurodollar Revolving Loans to ABR Revolving Loans, provided that any
such conversion of Eurodollar Revolving Loans may only be made on the last day
of an Interest Period with respect thereto or (iii) continue any Eurodollar
Revolving Loan as such upon the expiration of the then current Interest Period
with respect thereto.
(b)    To make an Interest Election Request pursuant to this Section ‎2.05, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under ‎Section 2.03(a) if
the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with ‎Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies (including
whether such Borrowing is under the 3-Year Revolving Facility or the 5-Year
Revolving Facility) and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses ‎(iii) and ‎(iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


#90303017v26    34



--------------------------------------------------------------------------------





(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Revolving Loans and all selections of Interest Periods shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Revolving Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than twenty (20)
Eurodollar Tranches shall be outstanding at any one time.
SECTION 2.07.    Interest on Revolving Loans.
(a)    Subject to the provisions of ‎Section 2.08, each ABR Revolving Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of three hundred sixty (360) days or, when the Alternate Base Rate is based
on the Prime Rate, a year with three hundred sixty five (365) days or three
hundred sixty six (366) days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of ‎Section 2.08, each Eurodollar Revolving
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of three hundred sixty (360) days) at a rate per annum
equal, during each Interest Period applicable thereto, to the LIBO Rate for such
Interest Period in effect for such Borrowing plus the Applicable Margin.
(c)    Accrued interest on all Revolving Loans shall be payable in arrears on
each Interest Payment Date applicable thereto, on the Termination Date with
respect to such Revolving Loans or the related Revolving Commitments and
thereafter on written demand and (with respect to Eurodollar Revolving Loans)
upon any repayment or prepayment thereof (on the amount repaid or prepaid);
provided that in the event of any conversion of any Eurodollar Revolving Loan to
an ABR Revolving Loan, accrued interest on such Revolving Loan shall be payable
on the effective date of such conversion.
SECTION 2.08.    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Revolving Loan or in the payment of any
fee becoming due hereunder or in the reimbursement pursuant to ‎Section 2.02(e)
of any LC Disbursement, whether at stated maturity, by acceleration or
otherwise, the Borrower shall on written demand of the Administrative Agent
(which written demand shall be given at the request of the Required Lenders)
from time to time pay interest, to the extent permitted by law, on all overdue
amounts up to (but not including) the date of actual payment (after as well as
before judgment) at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of three hundred sixty (360) days or, when the
Alternate Base Rate is applicable and is based on the Prime Rate, a year of
three hundred sixty five (365) days or three hundred sixty six (366) days in a
leap year) equal to (a) with respect to the principal amount of any Revolving
Loan, the rate then applicable for such Borrowings plus 2.0%, and (b) with
respect to interest, fees and reimbursement of LC Disbursements, the rate
applicable for ABR Revolving Loans plus 2.0%.
SECTION 2.09.    Alternate Rate of Interest.
(a)    In the event, and on each occasion, that on the date that is two (2)
Business Days prior to the commencement of any Interest Period for a Eurodollar
Revolving Loan, the Administrative Agent


#90303017v26    35



--------------------------------------------------------------------------------





shall have reasonably determined (which determination shall be conclusive and
binding upon the Borrower absent manifest error) that reasonable means do not
exist for ascertaining the applicable LIBO Rate (including because the LIBO
Screen Rate is not available or published on a current basis), the
Administrative Agent shall, as soon as practicable thereafter, give written,
facsimile or telegraphic notice of such determination to the Borrower and the
Lenders and, until the circumstances giving rise to such notice no longer exist,
any request by the Borrower for a Borrowing of Eurodollar Revolving Loans
hereunder (including pursuant to a refinancing with Eurodollar Revolving Loans
and including any request to continue, or to convert to, Eurodollar Revolving
Loans) shall be deemed a request for a Borrowing of ABR Revolving Loans.
(b)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in this ‎Section 2.09 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in this ‎Section 2.09 have not arisen but the supervisor for the administrator
of the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 10.08,
such amendment shall become effective without any further action or consent of
any Lender so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.09(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), any
request by the Borrower for a Borrowing of Eurodollar Revolving Loans hereunder
(including pursuant to a refinancing with Eurodollar Revolving Loans and
including any request to continue, or to convert to, Eurodollar Revolving Loans)
shall be deemed a request for a Borrowing of ABR Revolving Loans.
SECTION 2.10.    Repayment of Revolving Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Lender under the applicable Revolving
Facility the then unpaid principal amount of each Revolving Loan then
outstanding on the Termination Date applicable to such Revolving Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Revolving Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts for each Revolving
Facility in which it shall record (i) the amount of each Revolving Loan made
hereunder under such Revolving Facility, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
under such Revolving Facility and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders under such
Revolving Facility and each Lender’s share thereof. The Borrower shall have the
right, upon reasonable notice, to request information regarding the accounts
referred to in the preceding sentence.


#90303017v26    36



--------------------------------------------------------------------------------





(d)    The entries made in the accounts maintained pursuant to paragraph ‎(b) or
‎(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Revolving
Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Revolving Loans made by it under any
Revolving Facility be evidenced by a promissory note. In such event, the
Borrower shall promptly execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in a form furnished by the Administrative
Agent and reasonably acceptable to the Borrower. Thereafter, the Revolving Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to ‎Section 10.02) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.11.    Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Unused Total Revolving Commitment under
any Revolving Facility; provided that each such notice shall be revocable to the
extent such termination or reduction would have resulted from a refinancing of
the Obligations, which refinancing shall not be consummated or shall otherwise
be delayed. Each such reduction of the Unused Total Revolving Commitment under
any Revolving Facility shall be in the principal amount not less than $5,000,000
and in an integral multiple of $1,000,000. Simultaneously with each reduction or
termination of the applicable Revolving Commitment, the Borrower shall pay to
the Administrative Agent for the account of each Lender under the applicable
Revolving Facility the Commitment Fee accrued and unpaid on the amount of the
applicable Revolving Commitment of such Lender so terminated or reduced through
the date thereof. Any reduction of the Total Revolving Commitment under the
applicable Revolving Facility pursuant to this Section ‎2.11 shall be applied to
reduce the Revolving Commitment under such Revolving Facility of each Lender on
a pro rata basis.
SECTION 2.12.    Mandatory Prepayment of Revolving Loans and Mandatory
Commitment Reductions; Commitment Termination.
(a)    The Borrower shall prepay the Revolving Loans under any Revolving
Facility (without any corresponding reduction in Revolving Commitments) in an
amount necessary to comply with ‎Section 6.03, in each case as directed by the
Borrower.
(b)    If at any time the Total 3-Year Revolving Extensions of Credit for any
reason exceed the Total 3-Year Revolving Commitment at such time or the Total
5-Year Revolving Extensions of Credit for any reason exceed the Total 5-Year
Revolving Commitment at such time, the Borrower shall prepay Revolving Loans
under the applicable Revolving Facility on a pro rata basis in an amount
sufficient to eliminate such excess. If, after giving effect to the prepayment
of all outstanding Revolving Loans under the applicable Revolving Facility, the
Total 3-Year Revolving Extensions of Credit exceed the Total 3-Year Revolving
Commitment then in effect or the Total 5-Year Revolving Extensions of Credit
exceed the Total 5-Year Revolving Commitment then in effect, the Borrower shall
Cash Collateralize outstanding Letters of Credit under the applicable Revolving
Facility to the extent of such excess.
(c)    Upon the Termination Date applicable to any Revolving Commitment, such
Revolving Commitment shall be terminated in full and the Borrower shall repay
the applicable Revolving Loans in full and, except as the Administrative Agent
may otherwise agree in writing, if any Letter of Credit


#90303017v26    37



--------------------------------------------------------------------------------





remains outstanding under the applicable Revolving Facility, comply with
‎Section 2.02(j) in accordance therewith.
(d)    All prepayments under this ‎Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in ‎Section 2.15 and ‎2.19 hereof.
SECTION 2.13.    Optional Prepayment of Revolving Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Revolving Loans under any Revolving Facility, in whole or in part,
(i) with respect to Eurodollar Revolving Loans, upon (A) telephonic notice
followed promptly by written or facsimile notice or (B) written or facsimile
notice received by 1:00 p.m., New York City time, three (3) Business Days prior
to the proposed date of prepayment and (ii) with respect to ABR Revolving Loans,
upon written or facsimile notice received by 1:00 p.m., New York City time, one
(1) Business Day prior to the proposed date of prepayment; provided that ABR
Revolving Loans may be prepaid on the same day notice is given if such notice is
received by the Administrative Agent by 12:00 noon, New York City time; provided
further, however, that (A) each such partial prepayment shall be in an amount
not less than $5,000,000 and in integral multiples of $1,000,000, (B) no
prepayment of Eurodollar Revolving Loans shall be permitted pursuant to this
‎Section 2.13(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
described in ‎Section 2.15, and (C) no partial prepayment of a Borrowing of
Eurodollar Revolving Loans shall result in the aggregate principal amount of the
Eurodollar Revolving Loans remaining outstanding pursuant to such Borrowing
being less than $5,000,000.
(b)    All prepayments under ‎Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Sections ‎2.15 and ‎2.19 hereof.
(c)    Each notice of prepayment shall specify the prepayment date, the
applicable Revolving Facility, the principal amount of the Revolving Loans
thereunder to be prepaid and, in the case of Eurodollar Revolving Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Revolving Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this ‎Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender under the applicable Revolving Facility of the principal amount of the
Revolving Loans held by such Lender which are to be prepaid, the prepayment date
and the manner of application of the prepayment.
SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    subject any Lender or Issuing Lender to any Taxes (other than (A)
Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement subject to
Section 2.14(c)) or Issuing Lender; or


#90303017v26    38



--------------------------------------------------------------------------------





(iii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Revolving Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of converting any ABR Revolving Loan to a Eurodollar Revolving Loan or
making, maintaining or continuing any Eurodollar Revolving Loan (or of
maintaining its obligation to make any such Revolving Loan) or to increase the
cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or Issuing Lender reasonably determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement or the Revolving Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Lender, as the case may
be, such additional amount or amounts, in each case as documented by such Lender
or Issuing Lender to the Borrower as will compensate such Lender or Issuing
Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered; it being understood that to the extent duplicative of the
provisions in ‎Section 2.16, this ‎Section 2.14(b) shall not apply to Taxes.
(c)    The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Revolving Loan equal to the actual costs of
such reserves allocated to such Revolving Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error) and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Revolving Commitments or the funding of the Eurodollar
Revolving Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Revolving Commitment or Revolving Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Revolving Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent, and which notice shall specify the Statutory
Reserve Rate, if any, applicable to such Lender) of such additional interest or
cost from such Lender. If a Lender fails to give notice fifteen (15) days prior
to the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.
(d)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph ‎(a), ‎(b) or ‎(c) of
this ‎Section 2.14 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuing Lender, as
the case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.


#90303017v26    39



--------------------------------------------------------------------------------





(e)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this ‎Section 2.14 shall not constitute a waiver of
such Lender’s or Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this ‎Section 2.14 for any increased costs or reductions incurred
more than one hundred eighty (180) days prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. The
protection of this ‎Section 2.14 shall be available to each Lender regardless of
any possible contention as to the invalidity or inapplicability of the law,
rule, regulation, guideline or other change or condition which shall have
occurred or been imposed.
(f)    Any determination by a Lender or Issuing Lender of amounts owed pursuant
to this ‎Section 2.14 to such Lender or Issuing Lender due to any Change in Law,
pursuant to the proviso in the definition thereof shall be made in good faith in
a manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Revolving Loan other than on the last day of an
Interest Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Revolving Loan on the date specified in any
notice delivered pursuant hereto, or (c) the assignment of any Eurodollar
Revolving Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to ‎Section 2.18 or
‎Section 10.08(d), then, in any such event, at the request of such Lender, the
Borrower shall compensate such Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined in good faith by such Lender
or Issuing Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Revolving Loan had such event
not occurred, at the applicable rate of interest for such Revolving Loan
(excluding, however the Applicable Margin included therein, if any), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Revolving
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section ‎2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.
SECTION 2.16.    Taxes. (a) Any and all payments by or on account of any
Obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Tax or Other Taxes are required to be
withheld from any amounts payable to a Recipient, as determined in good faith by
the applicable Withholding Agent, then (i) the sum payable by the Borrower shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this ‎Section
2.16), such Recipient receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Withholding Agent shall
make such deductions and (iii) the applicable Withholding Agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


#90303017v26    40



--------------------------------------------------------------------------------





(b)    In addition (and without duplication of any payments with respect to
Other Taxes pursuant to ‎Section 2.16(a)), the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify each Recipient within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by or on behalf of such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this ‎Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. After a Recipient
learns of the imposition of Indemnified Taxes or Other Taxes, such party will
act in good faith to notify the Borrower promptly of its obligations thereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority pursuant to this ‎Section
2.16, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment to the extent available, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Each Lender and Issuing Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender or Issuing Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes and
without limiting the obligation of the Borrower to do so) and (ii) any Taxes
attributable to such Lender's or Issuing Lender’s failure to comply with the
provisions of Section 10.02(d) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Lender (as the case may be) by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender or Issuing Lender (as the case may be)
from any other source against any amount due to the Administrative Agent under
this paragraph (e).
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or as reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law or requested by the Borrower as will (i) enable the
Borrower to determine whether such Lender is subject to backup withholding or
information reporting requirements, and (ii) permit such payments to be made
without withholding or at a reduced rate; provided that a Foreign Lender shall
not be required to deliver any documentation pursuant to this ‎Section 2.16(f)
that such Foreign Lender is not legally able to deliver.
(g)     (1) Without limiting the generality of Section 2.16(f),
(i) any Lender that is a U.S. Person (as such term is defined in Section
7701(a)(30) of the Code) shall deliver to the Administrative Agent (and the
Borrower at its request) on or prior to the date on


#90303017v26    41



--------------------------------------------------------------------------------





which such Lender becomes a party under this Agreement (and from time to time
thereafter when the previously delivered certificates and/or forms expire, or
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Agent (in such number of copies as shall be
requested by the recipient) (and the Borrower at its request) on or prior to the
date on which such Foreign Lender becomes a party under this Agreement (and from
time to time thereafter when the previously delivered certificates and/or forms
expire, or upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable;
(2) executed copies of Internal Revenue Service Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit C-1 to the effect that (i) such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable;
(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating bank granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or C-3 (as applicable), Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
bank) and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such beneficial owner; or
(5) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
If the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Administrative Agent shall deliver to the Borrower, on or prior to the date on
which it becomes the Administrative Agent (and from time to time thereafter when
the previously delivered forms expire, or upon the reasonable request of the
Borrower), such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or


#90303017v26    42



--------------------------------------------------------------------------------





certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(2)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (2), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this ‎Section 2.16, it shall
pay over an amount equal to such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this ‎Section 2.16 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Administrative Agent or such Lender incurred
in obtaining such refund (including Taxes imposed with respect to such refund)
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph ‎(h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph ‎(h) if, and then only to the extent, the payment of such amount would
place the Administrative Agent or Lender in a less favorable net after-Tax
position than the Administrative Agent or Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
SECTION 2.17.    Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under ‎Section 2.14 or ‎2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set‑off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York
10179, pursuant to wire instructions to be provided by the Administrative Agent,
except payments to be made directly to an Issuing Lender as expressly provided
herein and except that payments pursuant to Sections ‎2.14, ‎2.15 and ‎10.04
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing


#90303017v26    43



--------------------------------------------------------------------------------





interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in the applicable currency.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections ‎2.19 and ‎10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections ‎2.20, ‎2.21 and
‎10.04 payable to the Agents, the Lenders and the Issuing Lenders and towards
payment of interest then due on account of the Revolving Loans and Letters of
Credit, ratably among the parties entitled thereto in accordance with the
amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of principal of the Revolving Loans and
unreimbursed LC Disbursements then due hereunder ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to ‎Section 2.02(d), ‎2.02(e), ‎2.04(a), ‎8.04 or ‎10.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
(e)    Pro Rata Treatment. (i) Each payment by the Borrower of interest in
respect of the Revolving Loans of any Class shall be applied to the amounts of
such obligations owing to the Lenders of such Class pro rata according to the
respective amounts then due and owing to the Lenders.
(ii)    Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Loans under the applicable Revolving Facility shall
be made pro rata according to the respective outstanding principal amounts of
the Revolving Loans then held by the Lenders under such Revolving Facility.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount or indemnification payment to
any Lender under ‎Section 2.14 or to any Lender or any Governmental Authority
for the account of any Lender pursuant to ‎Section 2.16, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Revolving Loans hereunder, to assign its rights and obligations
hereunder to another of its offices, branches or affiliates or to file any
certificate or document reasonably requested by the Borrower, if, in the
judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to ‎Section 2.14 or ‎2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense (other than immaterial costs and expenses) and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


#90303017v26    44



--------------------------------------------------------------------------------





(b)    If, after the date hereof, any Lender requests compensation under
‎Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
‎Section 2.16, or becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in ‎Section 10.02),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Revolving Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts due, owing and payable to it
hereunder at such time, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (ii) in the case of payments required to be made pursuant to
‎Section 2.16, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
(c)    Each party hereto agrees that (a) an assignment required pursuant to this
Section 2.18 may be effected pursuant to an Assignment and Acceptance executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
SECTION 2.19.    Certain Fees. The Borrower shall pay (a) to the Lenders (or
their affiliates) party thereto the fees set forth in that certain Upfront Fee
Letter dated as of March 30, 2018 among such Lenders (or their affiliates) and
the Borrower at the times set forth therein and (b) to the Administrative Agent
the fees set forth in that certain Administrative Agent Fee Letter dated as of
March 30, 2018 between the Administrative Agent and the Borrower, in each case
at the times set forth therein.
SECTION 2.20.    Commitment Fee and Upfront Fees.
(a)    The Borrower shall pay to the Administrative Agent for the accounts of
the Lenders under each Revolving Facility a commitment fee (the “Commitment
Fee”) for the period commencing on the Closing Date to the applicable
Termination Date or the earlier date of termination of the applicable Revolving
Commitment under such Revolving Facility, computed (on the basis of the actual
number of days elapsed over a year of three hundred sixty (360) days) at the
Commitment Fee Rate on the average daily Unused Total Revolving Commitment with
respect to such Revolving Facility. Such Commitment Fee, to the extent then
accrued, shall be payable (i) on the last Business Day of each March, June,
September and December, (ii) on the 3-Year Revolving Facility Termination Date
with respect to the 3-Year Revolving Commitments and on the 5-Year Revolving
Facility Termination Date with respect to the 5-Year Revolving Commitments, and
(iii) as provided in ‎Section 2.11 hereof, upon any reduction or termination in
whole or in part of the Total 3-Year Revolving Commitment or the Total 5-Year
Revolving Commitment, as applicable.
(b)    The Borrower shall pay on the Closing Date (x) to each Lender under the
3-Year Revolving Facility as of such date, as compensation for providing the
3-Year Revolving Commitments, an upfront fee (the “3-Year Upfront Fee”) in an
amount equal to 0.15% of such Lender’s 3-Year Revolving Commitment on the
Closing Date and (y) to each Lender under the 5-Year Revolving Facility as of
such date, as compensation for providing the 5-Year Revolving Commitments, an
upfront fee (the “5-Year Upfront Fee” and, together with the 3-Year Upfront Fee,
the “Upfront Fees”) in an amount equal to 0.25% of such Lender’s


#90303017v26    45



--------------------------------------------------------------------------------





5-Year Revolving Commitment on the Closing Date. The Upfront Fees shall be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.
SECTION 2.21.    Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit under the applicable Revolving Facility (i) to the
Administrative Agent for the account of the Lenders under such Revolving
Facility a fee calculated (on the basis of the actual number of days elapsed
over a year of three hundred sixty (360) days) at the per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Revolving Loans
under such Revolving Facility on the daily average LC Exposure under such
Revolving Facility (excluding any portion thereof attributable to unreimbursed
LC Disbursements), to be shared ratably among the Lenders under such Revolving
Facility and (ii) to each Issuing Lender (with respect to each Letter of Credit
issued by it), such Issuing Lender’s customary fees for issuance, amendments and
processing referred to in ‎Section 2.02. In addition, the Borrower agrees to pay
each Issuing Lender for its account a fronting fee of 0.125% per annum in
respect of each Letter of Credit issued by such Issuing Lender, for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of Credit. Accrued fees
described in this paragraph in respect of each Letter of Credit under the
applicable Revolving Facility shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December and on the
3-Year Revolving Facility Termination Date with respect to 3-Year Revolving
Commitments and on the 5-Year Revolving Facility Termination Date with respect
to 5-Year Revolving Commitments.
SECTION 2.22.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Arrangers, as
applicable, as provided herein and in the fee letters described in ‎Section
2.19. Once paid, none of the Fees shall be refundable under any circumstances.
SECTION 2.23.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to ‎Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower against any and
all of any such overdue amounts owing to such Lender (or any of such banking
Affiliates) or the Administrative Agent under the Loan Documents, irrespective
of whether or not the Administrative Agent or such Lender shall have made any
demand under any Loan Document; provided that each Lender agrees promptly to
notify the Administrative Agent after any such set off and application made by
such Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application; provided, further, that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of ‎Section 2.26(e) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders and (y) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender and the Administrative Agent agree promptly to
notify the Borrower after any such set-off and application made by such Lender
or the Administrative Agent (or any of such banking Affiliates), as the case may
be, provided that the failure to give such notice shall not affect the validity
of such set-off and application. The rights of each Lender and the
Administrative Agent under this ‎Section 2.23 are in addition to other rights
and remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.
SECTION 2.24.    [Reserved].


#90303017v26    46



--------------------------------------------------------------------------------





SECTION 2.25.    Payment of Obligations. Subject to the provisions of ‎Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.
SECTION 2.26.    Defaulting Lenders. (a) Anything herein to the contrary
notwithstanding, no Defaulting Lender shall be entitled to receive any fees
accruing pursuant to ‎Section 2.20(a) and ‎2.21 during the period that such
Lender is a Defaulting Lender (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees), provided that (i) to the extent
that all or a portion of the LC Exposure with respect to a Revolving Facility of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders under such
Revolving Facility pursuant to ‎Section 2.26(b)(i), such fees that would have
accrued for the benefit of such Defaulting Lender shall instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments under such Revolving Facility, and
(ii) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with ‎Section
2.26(b)(ii), such fees shall instead accrue for the benefit of and be payable to
the Issuing Lenders as their interests appear (and the applicable pro rata
payment provisions under this Agreement shall automatically be deemed adjusted
to reflect the provisions of this Section).
(b)    If any LC Exposure with respect to a Revolving Facility exists at the
time a Lender under such Revolving Facility becomes a Defaulting Lender then:
(i)    the LC Exposure under such Revolving Facility of such Defaulting Lender
will, upon notice by the Administrative Agent, and subject in any event to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders under such Revolving Facility pro rata in accordance with their
respective Revolving Commitments thereunder; provided that (A) the Revolving
Extensions of Credit under such Revolving Facility of each such Non-Defaulting
Lender may not in any event exceed the Revolving Commitment under such Revolving
Facility of such Non-Defaulting Lender as in effect at the time of such
reallocation, (B) subject to ‎Section 10.16, such reallocation will not
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lenders or any other Lender may have against such Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation and (C)
neither such reallocation nor any payment by a Non-Defaulting Lender as a result
thereof will cause such Defaulting Lender to be a Non-Defaulting Lender; and
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure under the applicable Revolving Facility cannot
be so reallocated, whether by reason of the first proviso in clause ‎(i) above
or otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent, (A) Cash Collateralize the obligations of
the Borrower to the Issuing Lenders in respect of such LC Exposure in an amount
at least equal to the aggregate amount of the unreallocated portion of such LC
Exposure or (B) make other arrangements satisfactory to the Administrative Agent
and the Issuing Lenders in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender.
(c)    In addition to the other conditions precedent set forth in this
Agreement, if any Lender under the applicable Revolving Facility becomes, and
during the period it remains, a Defaulting Lender, no Issuing Lender shall be
required to issue any Letter of Credit or to amend any outstanding Letter of
Credit under such Revolving Facility, unless:


#90303017v26    47



--------------------------------------------------------------------------------





(i)    in the case of a Defaulting Lender, the LC Exposure under such Revolving
Facility of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit, to the Non-Defaulting Lenders under such Revolving Facility
as provided in ‎Section 2.26(b)(i), and
(ii)    to the extent full reallocation does not occur as provided in clause
‎(i) above, without limiting the provisions of ‎Section 2.26(d), the Borrower
Cash Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses ‎(i) or ‎(ii), then in the case of a proposed
issuance of a Letter of Credit under the applicable Revolving Facility, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to such Issuing Lender, as the case may be, (A) the
Borrower agrees that the face amount of such requested Letter of Credit will be
reduced by an amount equal to the portion thereof as to which such Defaulting
Lender would otherwise be liable, and (B) the Non-Defaulting Lenders under such
Revolving Facility confirm, in their discretion, that their obligations in
respect of such Letter of Credit shall be on a pro rata basis in accordance with
the Revolving Commitments under such Revolving Facility of the Non-Defaulting
Lenders, and that the applicable pro rata payment provisions under this
Agreement will be deemed adjusted to reflect this provision (provided that
nothing in this clause ‎(iii) will be deemed to increase the Revolving
Commitments of any Lender, nor to constitute a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Lender or any other Lender
may have against such Defaulting Lender, nor to cause such Defaulting Lender to
be a Non-Defaulting Lender).
(d)    If any Lender under the applicable Revolving Facility becomes, and during
the period it remains, a Defaulting Lender and if any Letter of Credit under
such Revolving Facility is at the time outstanding, the applicable Issuing
Lender may (except to the extent the applicable Revolving Commitments of such
Defaulting Lender have been fully reallocated pursuant to ‎Section 2.26(b)(i)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Lender in respect of such Letter of Credit in an amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent and such Issuing Lender in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.
(e)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender with respect to any
Revolving Facility under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but shall instead be retained by the
Administrative Agent in a segregated account until (subject to ‎Section 2.26(f))
the termination of the applicable Revolving Commitments and payment in full of
all obligations of the Borrower hereunder under the applicable Revolving
Facility and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: First to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under the applicable Revolving Facility,
second to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders under this Agreement under the applicable Revolving Facility,
third to the payment of the default interest and then current interest due and
payable to the Lenders which are Non-Defaulting Lenders under the applicable
Revolving Facility hereunder, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders under the applicable
Revolving Facility hereunder, ratably among them in accordance with the amounts
of such fees then due and payable to them, fifth to pay


#90303017v26    48



--------------------------------------------------------------------------------





principal and unreimbursed LC Disbursements under the applicable Revolving
Facility then due and payable to the Non-Defaulting Lenders under such Revolving
Facility hereunder ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders under the applicable Revolving Facility,
and seventh after the termination of the applicable Revolving Commitments and
payment in full of all obligations of the Borrower under the applicable
Revolving Facility, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(f)    If the Borrower, the Administrative Agent and the Issuing Lenders agree
in writing that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the Lenders,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in ‎Section 2.26(e)),
such Lender shall purchase at par such portions of outstanding Revolving Loans
of the other Lenders under such applicable Revolving Facility, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Lenders to hold Revolving Loans under each such Revolving Facility on
a pro rata basis in accordance with their respective applicable Revolving
Commitments, whereupon such Lender shall cease to be a Defaulting Lender and
will be a Non-Defaulting Lender (and the LC Exposure under each such Revolving
Facility of each Lender shall automatically be adjusted on a prospective basis
to reflect the foregoing); provided that no adjustments shall be made
retroactively with respect to fees accrued while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender shall constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
(g)    Notwithstanding anything to the contrary herein, (x) any Lender that is
an Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of ‎Section
8.05.
SECTION 2.27.    Currency Equivalents.
(a)    The Administrative Agent shall determine the Dollar Amount of (x) the LC
Exposure in respect of Letters of Credit denominated in an Alternative Currency
based on the Exchange Rate (i) as of the end of each fiscal quarter of the
Borrower and (ii) on or about the date of the related notice requesting the
issuance of such Letter of Credit and (y) any other amount to be converted into
Dollars in accordance with the provisions hereof at the time of such conversion.
(b)    If, after giving effect to any such determination of a Dollar Amount, the
LC Exposure under the 3-Year Revolving Facility or the 5-Year Revolving
Facility, as applicable, exceeds 105% of the 3-Year LC Sublimit or the 5-Year LC
Sublimit, as applicable, the Borrower shall, within five (5) Business Days of
receipt of notice thereof from the Administrative Agent setting forth such
calculation in reasonable detail, deposit cash collateral in an account with the
Administrative Agent pursuant to ‎Section 2.02(j)(ii) in an amount equal to such
excess.
SECTION 2.28.    Increase in Commitments.
(a)    Borrower Request. The Borrower may, by written notice to the
Administrative Agent from time to time, request an increase to the existing
3-Year Revolving Commitments and/or 5-Year Revolving Commitments (each, a
“Revolving Commitment Increase” and the commitments thereunder, the “Incremental
Commitments”) in an amount not less than $25,000,000 individually and not to
exceed the


#90303017v26    49



--------------------------------------------------------------------------------





applicable Incremental Amount from one or more Incremental Lenders (which may
include any existing Lender) willing to provide such Incremental Commitments in
their sole discretion; provided that each Incremental Lender (which is not an
existing Lender) shall be subject to the approval requirements of Section 10.02.
Each such notice shall specify (i) whether such Incremental Commitments are to
be established under the 3-Year Revolving Facility or the 5-Year Revolving
Facility, (ii) the date (each, an “Increase Effective Date”) on which the
Borrower proposes that the increased or new Revolving Commitments shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent and (iii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations
(each provider of the Incremental Commitments referred to herein as an
“Incremental Lender”); provided that any existing Lender approached to provide
all or a portion of the increased or new Revolving Commitments may elect or
decline, in its sole discretion, to provide such increased or new Revolving
Commitment.
(b)    Conditions. The Incremental Commitments shall become effective, as of
such Increase Effective Date; provided that:
(i)    each of the conditions set forth in ‎Section 4.02 (other than, with
respect to Section 4.02(b), the representations and warranties set forth in
Sections ‎3.04(b) and ‎3.06(a)) shall be satisfied;
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowings to be made on the Increase Effective Date;
(iii)    the Borrower shall make any payments required pursuant to ‎Section 2.15
in connection with any adjustment of Revolving Loans pursuant to ‎Section
2.28(d); and
(iv)    after giving effect to such Revolving Commitment Increase, the Total
Revolving Commitment shall not exceed $3,650,000,000.
(c)    Terms of Incremental Commitments. The terms and provisions of Revolving
Loans made pursuant to the Incremental Commitments shall be identical to any
Class of existing Revolving Commitments.
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Incremental Lender making such Incremental Commitment, in form and substance
reasonably satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this ‎Section 2.28. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to Incremental
Commitments made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each Incremental Lender that is acquiring
a new or additional Revolving Commitment on the Increase Effective Date shall
make a Revolving Loan under the applicable Revolving Facility, the proceeds of
which will be used to prepay the Revolving Loans under such Revolving Facility
(if any) of the other Lenders immediately prior to such Increase Effective Date
so that, after giving effect thereto, the Revolving Loans outstanding under such
Revolving Facility are held by the Lenders pro rata based on their Revolving
Commitments under such Revolving Facility after giving effect to such Revolving
Commitment Increase. If there is a new Borrowing of Revolving Loans under such
Revolving Facility on such Increase Effective Date, the Lenders under such
Revolving Facility after giving


#90303017v26    50



--------------------------------------------------------------------------------





effect to such Revolving Commitment Increase shall make such Revolving Loans in
accordance with ‎Section 2.01(a).
SECTION 2.29.    Extension of Revolving Commitments.
(a)    The Borrower may, at any time and from time to time (but in no event more
than once in any calendar year with respect to each Revolving Facility), request
that all or a portion of the Revolving Commitments of a given Class be amended
to extend the maturity date with respect to all or a portion of such Revolving
Commitments by a period of one (1) year (each, an “Extension Request”), which
such Extension Request shall include (i) the applicable Class of Revolving
Commitments requested to be extended and (ii) the proposed date of effectiveness
of such extension (the “Extension Date”). The Administrative Agent shall
promptly notify each Lender of such Class of such request, and each such Lender
shall in turn, in its sole discretion, not later than thirty (30) days of
receipt of such notification from the Administrative Agent, notify the Borrower
and the Administrative Agent in writing as to whether such Lender will consent
to such extension. If any Lender shall fail to notify the Administrative Agent
and the Borrower in writing of its consent to any such request for extension of
such maturity date within such thirty (30) day period, such Lender shall be
deemed to be a Non-Extending Lender and only the Revolving Commitments of such
Class of those Lenders which have responded affirmatively (each such Lender, an
“Extending Lender”) shall be extended, subject to the satisfaction (or waiver)
of the conditions set forth in Section 2.29(b) (any such Revolving Commitments
so extended, “Extended Revolving Credit Commitments”).
(b)    The applicable Extended Revolving Credit Commitments shall become
effective upon receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit D hereto (the
“Extension Agreement”) duly completed and signed by the Borrower, the
Administrative Agent and each of the Extending Lenders with respect to the
applicable Extension Request; provided that:
(i)    each of the conditions set forth in ‎Section 4.02 (other than, with
respect to Section 4.02(b), the representations and warranties set forth in
Sections ‎3.04(b) and ‎3.06(a)) shall be satisfied;
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from such extension of Revolving Commitments; and
(iii)    (x) with respect to any Extension Request under the 3-Year Revolving
Facility, the extended maturity date thereunder shall not be a date later than
the third anniversary of the applicable Extension Date and (y) with respect to
any Extension Request under the 5-Year Revolving Facility, the extended maturity
date thereunder shall not be a date later than the fifth anniversary of the
applicable Extension Date.
(c)    No extension of any Class of Revolving Commitments pursuant to this
Section 2.29 shall be legally binding on any party hereto unless and until such
Extension Agreement is so executed and delivered by Lenders having greater than
50% of the aggregate amount of the Revolving Commitments of the applicable
Class. The Borrower may obtain the signatures of Lenders having greater than 50%
of the aggregate amount of the Revolving Commitments of the applicable Class by
requiring any Lender that has failed to consent to such Extension Agreement
(such Lender, a “Non-Extending Lender”) to assign its Revolving Loans and its
Revolving Commitments of the applicable Class hereunder to one or more assignees
reasonably acceptable to (x) the Administrative Agent (unless such assignee is a
Lender or an Affiliate of a Lender) and (y) each Issuing Lender (unless such
assignee is a Lender or an Affiliate of a Lender); provided that: (i) all
Obligations of the Borrower owing to such Non-Extending Lender of such Class
being replaced shall be paid in full in same day funds to such Non-Extending
Lender concurrently with such assignment, (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Extending Lender a price equal


#90303017v26    51



--------------------------------------------------------------------------------





to the principal amount thereof plus accrued and unpaid interest thereon and the
replacement Lender or, at the option of the Borrower, the Borrower shall pay any
amount required by ‎Section 2.15, if applicable and (iii) the replacement Lender
shall execute and deliver such Extension Agreement. No action by or consent of
any Non-Extending Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Extending Lender and the replacement Lender shall
otherwise comply with ‎Section 10.02; provided that if such Non-Extending Lender
does not comply with Section 10.02 within five (5) Business Days after the
Borrower’s request, compliance with ‎Section 10.02 (but only on the part of the
Non-Extending Lender) shall not be required to effect such assignment.
(d)    If any Lender rejects, or is deemed to have rejected, the Borrower’s
proposal to extend its Revolving Commitment of any Class, (i) this Agreement
shall terminate on the Revolving Facility Maturity Date then in effect with
respect to such Lender’s Revolving Commitment of such Class, (ii) the Borrower
shall pay to such Lender on such Revolving Facility Maturity Date any amounts
due and payable to such Lender with respect its Revolving Commitment of such
Class on such date and (iii) the Borrower may, if it so elects, designate a
Person not theretofore a Lender and reasonably acceptable the Administrative
Agent (unless such Person is an Affiliate of a Lender) (such approval not to be
unreasonably withheld or delayed) and each Issuing Lender (unless such Person is
an Affiliate of a Lender) (such approval not to be unreasonably withheld or
delayed) to become a Lender, or agree with an existing Lender that such Lender’s
applicable Revolving Commitment shall be increased; provided that any
designation or agreement may not increase the Total Revolving Commitment;
provided, further, that any Non-Extending Lender (including any direct or
indirect assignee of any Non-Extending Lender) may, with the written consent of
the Borrower, elect at any time prior to the applicable Revolving Facility
Maturity Date then applicable to its Revolving Commitments of such Class to
consent to the Borrower’s prior Extension Request by delivering a written notice
to such effect to the Borrower and the Administrative Agent, and upon the
receipt by the Borrower and the Administrative Agent of such notice, the
applicable Revolving Facility Maturity Date of each such Non-Extending Lender
shall be extended to the date indicated in the applicable Extension Request and
such Non-Extending Lender shall be deemed to be an Extending Lender for all
purposes hereunder. On the date of termination of any Lender’s Revolving
Commitment of the applicable Class as contemplated by this subsection (d), the
respective participations of the other Lenders in all outstanding Letters of
Credit under the applicable Class shall be redetermined on the basis of their
respective Revolving Commitments with respect to such Class after giving effect
to such termination, and the participation therein of the Lender whose Revolving
Commitment of the applicable Class is terminated shall terminate; provided that
the Borrower shall, if and to the extent necessary to permit such
redetermination of participations in Letters of Credit under the applicable
Revolving Facility within the limits of the Revolving Commitments which are not
terminated, prepay on such date a portion of the outstanding Revolving Loans
under the applicable Revolving Facility, and such redetermination and
termination of participations in outstanding Letters of Credit shall be
conditioned upon its having done so.
(e)    The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each Extension Agreement pursuant to this Section 2.29.
SECTION 3.    

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Revolving Loans and issue and/or
participate in Letters of Credit hereunder, the Borrower represents and warrants
as follows:
SECTION 3.01.    Organization and Authority. (a) The Borrower and each of its
Material Subsidiaries are duly organized, validly existing and in good standing
under the laws of the jurisdiction of


#90303017v26    52



--------------------------------------------------------------------------------





their organization and are duly qualified and in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect, (b) the Borrower has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) the Borrower and
each of its Material Subsidiaries have all requisite power and authority and the
legal right to own or lease and operate their properties, and to conduct their
business as now or currently proposed to be conducted. On the Closing Date, the
Borrower has no Material Subsidiaries.
SECTION 3.02.    Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
SECTION 3.03.    Due Execution. The execution, delivery and performance by the
Borrower of each of the Loan Documents to which it is a party (a) are within its
corporate powers, have been duly authorized by all necessary corporate action,
including the consent of shareholders where required, and do not (i) contravene
the charter or by-laws of the Borrower, (ii) violate any applicable law
(including, without limitation, the Exchange Act) or regulation (including,
without limitation, Regulations T, U or X of the Board), or any order or decree
of any court or Governmental Authority, other than violations by the Borrower
which would not reasonably be expected to have a Material Adverse Effect or
(iii) conflict with or result in a breach of, constitute a default under, or
create an adverse liability or rights under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or any of its properties, which, in the aggregate, would reasonably
be expected to have a Material Adverse Effect; and (b) do not require the
consent, authorization by or approval of or notice to or filing or registration
with any Governmental Authority or any other Person, other than (i) approvals,
consents and exemptions that have been obtained on or prior to the Closing Date
and remain in full force and effect, and (ii) consents, approvals and exemptions
that the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect. Each Loan Document has been duly executed
and delivered by the Borrower. This Agreement is, and each of the other Loan
Documents to which the Borrower is or will be a party, when delivered hereunder
or thereunder, will be, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.04.    Financial Statements; Material Adverse Change.
(a)    The Borrower has furnished to the Administrative Agent on behalf of the
Lenders copies of the audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2017, reported on by
Ernst & Young LLP. The Borrower has furnished to the Administrative Agent on
behalf of the Lenders copies of the unaudited consolidated financial statements
of the Borrower and its Subsidiaries for the three-month period ended March 31,
2018. Such financial statements present fairly, in all material respects, in
accordance with GAAP, the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis as of the
date thereof and for the period covered thereby (subject to normal year-end
audit adjustments and the absence of footnotes in the case of the unaudited
financial statements). Documents required to be delivered pursuant to this
Section 3.04(a) which are made available via EDGAR, or any successor system of
the SEC, in the Borrower’s Annual Report


#90303017v26    53



--------------------------------------------------------------------------------





on Form 10-K or Quarterly Report on Form 10-Q, shall be deemed delivered to the
Administrative Agent and the Lenders on the date such documents are made so
available.
(b)    Since December 31, 2017, there has been no Material Adverse Change.
SECTION 3.05.    Use of Proceeds. The proceeds of the Revolving Loans and
Letters of Credit shall be used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries (including the repayment of
Indebtedness and the payment of fees and transaction costs as contemplated
hereby and as referred to in ‎Section 2.19 and ‎2.20), and no part of the
proceeds of any Revolving Loan will be used for any purpose which would violate,
or be inconsistent with, any of the margin regulations of the Board.
SECTION 3.06.    Litigation and Compliance with Laws.
(a)    There are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its properties (including any Pool Assets), before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (i) that are likely to have a Material Adverse Effect or
(ii) that purport to, or could reasonably be expected to, affect the legality,
validity, binding effect or enforceability of the Loan Documents or, in any
material respect, the rights and remedies of the Administrative Agent or the
Lenders thereunder or in connection with the Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) the Borrower and each of its Material Subsidiaries are currently in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of their business and ownership of their property (including
compliance with all applicable Environmental Laws governing their business), and
(ii) none of the Borrower or its Subsidiaries has (x) become subject to any
Environmental Liability, or (y) received written notice of any pending or, to
the knowledge of the Borrower, threatened claim with respect to any
Environmental Liability.
SECTION 3.07.    Investment Company Act. The Borrower is not, and is not
required to be, registered as an “investment company” under the Investment
Company Act of 1940, as amended.
SECTION 3.08.    ERISA. No Termination Event has occurred or is reasonably
expected to occur that would reasonably be expected to have a Material Adverse
Effect.
SECTION 3.09.    Title to Pool Assets. The Borrower and each of its Material
Subsidiaries own all of the Pool Assets which are owned or used in connection
with their business, except to the extent that such failure would not reasonably
be expected to have a Material Adverse Effect.
SECTION 3.10.    Payment of Taxes. Each of the Borrower and its Material
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
and the Borrower or such Material Subsidiary, as applicable, has set aside on
its books adequate reserves therefor in accordance with GAAP or (b) the failure
to do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.




#90303017v26    54



--------------------------------------------------------------------------------





SECTION 3.11.    Economic Sanctions.
(a)    Neither Borrower nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer or employee of the Borrower or such Subsidiary
(each, a “Specified Person”) is an individual or entity currently the subject of
any sanctions administered or enforced by the United States (including but not
limited to OFAC or the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions.
(b)    No Specified Person will use any proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of funding, financing or facilitating the activities of or with any
Person or in any country or territory that, at the time of such financing, is
the subject of Sanctions, except to the extent licensed by OFAC or otherwise
authorized under U.S. law.
(c)    The Borrower, its Subsidiaries, and to the knowledge of the Borrower, the
respective officers and directors of the Borrower and such Subsidiary are in
compliance in all material respects with applicable Sanctions and will maintain
in effect and enforce policies and procedures reasonably designed to promote and
achieve compliance with such laws.
SECTION 3.12.    Anti-Corruption Laws. The Borrower and its Subsidiaries and, to
the knowledge of the Borrower, the directors, officers, agents, and employees of
the Borrower and its Subsidiaries are in compliance in all material respects
with all applicable anti-corruption laws. The Borrower and its Subsidiaries will
maintain in effect and enforce policies and procedures reasonably designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.
SECTION 4.    

CONDITIONS OF LENDING
SECTION 4.01.    Conditions Precedent to Effectiveness. The effectiveness of
this Agreement is subject to the satisfaction (or waiver in accordance with
‎Section 10.08) of the following conditions precedent:
(a)    Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower:
(i)    a copy of the Borrower’s certificate of incorporation, as amended,
certified as of a recent date by the Secretary of State of the state of its
incorporation or formation;
(ii)    a certificate of the Secretary of State of the state of the Borrower’s
incorporation, dated as of a recent date, as to the good standing of the
Borrower (to the extent available in the applicable jurisdiction) and as to the
charter documents on file in the office of such Secretary of State;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Borrower dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws of the Borrower as in effect on the date
of such certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors of the Borrower or an authorized
committee thereof authorizing the Borrowings and Letter of Credit issuances
hereunder and the execution, delivery and performance in accordance with their
respective terms of this Agreement, the other Loan Documents and any other
documents required or contemplated hereunder or thereunder, (C) that the
certificate of incorporation of the


#90303017v26    55



--------------------------------------------------------------------------------





Borrower has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause ‎(i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of the Borrower as to
the incumbency and signature of the officer signing the certificate referred to
in this clause ‎(iii)); and
(iv)    an Officer’s Certificate from the Borrower certifying (A) as to the
accuracy in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the Closing Date,
except to the extent that any such representation or warranty by its terms is
made as of a different specified date, in which case such representation or
warranty shall be or was true and correct in all material respects as of such
date (provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date), in each case before
and after giving effect to the Transactions and (B) as to the absence of any
Default or Event of Default occurring and continuing on the Closing Date before
and after giving effect to the Transactions.
(b)    Credit Agreement. The Borrower shall have duly executed and delivered to
the Administrative Agent this Agreement.
(c)    Appraisal. The Administrative Agent shall have received the Initial
Appraisal Report and such Initial Appraisal Report shall demonstrate that, on
the Closing Date, and after giving effect to the Transactions, the Borrower
shall be in compliance on a pro forma basis with ‎Section 6.03.
(d)    Opinions of Counsel. The Administrative Agent, and the Lenders shall have
received:
(i)    a written opinion of David S. Cartee, Assistant General Counsel for the
Borrower, in a form reasonably satisfactory to the Administrative Agent; and
(ii)    a written opinion of Davis Polk & Wardwell LLP, special New York counsel
to the Borrower, in a form reasonably satisfactory to the Administrative Agent.
(e)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Arrangers and the Lenders, as applicable, the then
unpaid balance of all accrued and unpaid Fees due, owing and payable under and
pursuant to this Agreement, as referred to in ‎Section 2.19 and Section 2.20(b),
and all reasonable and documented out-of-pocket expenses of the Administrative
Agent (including reasonable attorneys’ fees of Simpson Thacher & Bartlett LLP)
for which invoices have been presented at least three (3) Business Days prior to
the Closing Date, or the Borrower shall have authorized that such Fees and
expenses be deducted from the proceeds of the initial fundings under the
Revolving Facility on the Closing Date, if any.
(f)    Repayment of Existing Indebtedness and Termination of Existing Liens.
Upon the making of the initial Revolving Loans or the issuance of the initial
Letters of Credit (and after giving effect to the application of the proceeds
thereof), if any, on the Closing Date, all obligations under the Existing
Barclays Credit Agreement and the Existing JPM Credit Agreement shall have been
paid in full (other than contingent indemnification obligations for which no
claim has been made and that survive termination of the commitments and
repayment of the loans thereunder) and all commitments to extend credit
thereunder shall have been terminated, and the liens securing the loans and
other obligations thereunder shall have been terminated and released, in each
case in a manner reasonably satisfactory to the Administrative Agent and the
Administrative Agent shall have received reasonably satisfactory payoff letters
with respect thereto.


#90303017v26    56



--------------------------------------------------------------------------------





(g)    Representations and Warranties. All representations and warranties of the
Borrower contained in this Agreement and the other Loan Documents executed and
delivered on the Closing Date shall be true and correct in all material respects
on and as of the Closing Date, before and after giving effect to the
Transactions, as though made on and as of such date (except to the extent any
such representation or warranty by its terms is made as of a different specified
date, in which case such representation or warranty shall be true and correct in
all material respects as of such specified date); provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to the Transactions.
(h)    No Default. Before and after giving effect to the Transactions, no
Default or Event of Default shall have occurred and be continuing on the Closing
Date.
(i)    Patriot Act. The Lenders shall have received at least three (3) days
prior to the Closing Date all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested at least ten (10) days prior to the Closing Date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
‎Section 4.01 has been satisfied as to such Lender.
SECTION 4.02.    Conditions Precedent to Each Revolving Loan and Each Letter of
Credit. The obligation of the Lenders to make each Revolving Loan and of the
Issuing Lenders to issue each Letter of Credit is subject to the satisfaction
(or waiver in accordance with ‎Section 10.08) of the following conditions
precedent:
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to ‎Section 2.03 with respect to such borrowing or issuance, as the
case may be.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Revolving Loans made or Letters of Credit issued after the Closing
Date, the representations and warranties set forth in Sections ‎3.04(b) and
‎3.06(a)) shall be true and correct in all material respects on and as of the
date of each Borrowing or the issuance of each Letter of Credit hereunder (both
before and after giving effect thereto and, in the case of each Borrowing, the
application of proceeds therefrom) with the same effect as if made on and as of
such date except to the extent such representations and warranties expressly
relate to an earlier date and in such case, such representations and warranties
shall be true and correct in all material respects as of such date; provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects, as though made on and as of the applicable date, before and after
giving effect to such Borrowing or the issuance of such Letter of Credit
hereunder.
(c)    No Default. On the date of each Borrowing or the issuance of each Letter
of Credit hereunder, no Default or Event of Default shall have occurred and be
continuing nor result from the making of the requested Borrowing or the issuance
of the requested Letter of Credit and, in the case of each Borrowing, the
application of proceeds thereof.
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this ‎Section 4.02
have been satisfied at that time.


#90303017v26    57



--------------------------------------------------------------------------------





SECTION 5.    

AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding (in a face amount in excess of
the sum of (i) the amount of cash collateral maintained with the Administrative
Agent pursuant to ‎Section 2.02(j) and (ii) the face amount of back-to-back
letters of credit delivered pursuant to ‎Section 2.02(j)), any principal of or
interest on any Revolving Loan or any fees remain outstanding or any LC
Disbursement remains unreimbursed, the Borrower agrees to:
SECTION 5.01.    Financial Statements, Reports, etc. Deliver to the
Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any more qualification or exception as to
the scope of such audit, except for any such qualification solely as a result of
(x) an impending debt maturity within twelve (12) months of any Revolving
Facility under this Agreement or (y) a potential inability to satisfy any
financial covenant) and to be certified by a Responsible Officer of the Borrower
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
Documents required to be delivered pursuant to this clause ‎(a) which are made
publicly available via EDGAR, or any successor system of the SEC, in the
Borrower’s Annual Report on Form 10-K, shall be deemed delivered to the Lenders
on the date such documents are made so available;
(b)    Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes. Documents
required to be delivered pursuant to this clause ‎(b) which are made publicly
available via EDGAR, or any successor system of the SEC, in the Borrower’s
Quarterly Report on Form 10-Q, shall be deemed delivered to the Lenders on the
date such documents are made so available;
(c)    concurrently with any delivery of financial statements under ‎(a) and
‎(b) above, a certificate of a Responsible Officer of the Borrower (in
substantially the form of Exhibit A) (i) certifying that, to the knowledge of
such Responsible Officer, no Event of Default has occurred, or, if, to the
knowledge of such Responsible Officer, such an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, and (ii) setting forth computations
in reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the provisions of Sections ‎6.03 and ‎6.04;


#90303017v26    58



--------------------------------------------------------------------------------





(d)    prompt written notice of any Termination Event that has occurred, or is
reasonably expected to occur, to the extent such Termination Event would
constitute an Event of Default under ‎Section 7.01(l);
(e)    promptly after a Responsible Officer of the Borrower obtains knowledge of
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, notification thereof; and
(f)    (i) on the date on which any Investment Property that is not listed on a
national securities exchange is initially included as Additional Pool Assets, an
Officer’s Certificate from the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the book value of such
Investment Property as of the last day of the month most recently ended,
together with all supporting documents with respect to such Investment Property
as the Administrative Agent may reasonably request and (ii) at any time
thereafter that any Investment Property that is not listed on a national
securities exchange shall be included as Additional Pool Assets, concurrently
with any delivery of financial statements under clause (a) or (b) above in
respect of each fiscal quarter of the Borrower, an Officer’s Certificate from
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the book value of such Investment Property
as of the last day of such fiscal quarter, together with all supporting
documents with respect to such Investment Property as the Administrative Agent
may reasonably request.
Subject to the next succeeding sentence, information delivered pursuant to this
‎Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this ‎Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to ‎Section 10.01 hereto. Information required to be delivered pursuant
to this ‎Section 5.01 (to the extent not made available as set forth above)
shall be deemed to have been delivered to the Administrative Agent on the date
on which the Borrower provides written notice to the Administrative Agent that
such information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this ‎Section 5.01 shall be in a format which is suitable for
transmission.
Any notice or other communication delivered pursuant to this ‎Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”,
(ii) such notice or communication consists of copies of the Borrower’s public
filings with the SEC or (iii) such notice or communication has been posted on
the Borrower’s website on the Internet at http://www.delta.com.
SECTION 5.02.    Existence. Preserve and maintain, and cause each of its
Material Subsidiaries to preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a) if such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets not restricted by Section 6.05 or (ii) mergers,
liquidations and dissolutions permitted by ‎Section 6.02.
SECTION 5.03.    Insurance. Maintain with financially sound and reputable
insurance companies, insurance of such types and in such amounts (after giving
effect to any self-insurance) as is customary in the United States domestic
airline industry for major United States air carriers having both substantial
domestic and international operations or otherwise in the Borrower’s ordinary
course of business


#90303017v26    59



--------------------------------------------------------------------------------





and consistent with past practice, except to the extent that the failure to
maintain such insurance could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.04.    Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Material Subsidiaries to keep and maintain, all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and damage by casualty and condemnation excepted),
except where the failure to keep such property in good working order and
condition would not have a Material Adverse Effect.
SECTION 5.05.    Obligations and Taxes. Pay, and cause each of its Material
Subsidiaries to pay, all its and their material obligations promptly and in
accordance with their terms, and pay and discharge promptly all taxes,
assessments, governmental charges, levies or claims imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
more than ninety (90) days delinquent, except in each case where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that the Borrower and each of
its Material Subsidiaries shall not be required to pay and discharge or to cause
to be paid and discharged any such obligation, tax, assessment, charge, levy or
claim so long as (i) the validity or amount thereof shall be contested in good
faith by appropriate proceedings and (ii) the Borrower and its Material
Subsidiaries shall have set aside on their books adequate reserves therefor in
accordance with GAAP.
SECTION 5.06.    Notice of Event of Default, etc. Promptly upon knowledge
thereof by a Responsible Officer of the Borrower, give to the Administrative
Agent notice in writing of any Default or Event of Default.
SECTION 5.07.    Access to Books and Records. Maintain or cause to be maintained
at all times true and complete books and records in all material respects in a
manner consistent with GAAP in all material respects of the financial operations
of the Borrower and provide the Administrative Agent and its representatives and
advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Pool Assets, during regular business hours, in order that
the Administrative Agent may upon reasonable prior notice and with reasonable
frequency, but in any event, so long as no Event of Default has occurred and is
continuing, no more than one (1) time per year, examine and make abstracts from
such books, accounts, records, appraisals and other papers, and permit the
Administrative Agent and its respective representatives and advisors to confer
with the officers of the Borrower and representatives (provided that the
Borrower shall be given the right to participate in such discussions with such
representatives) of the Borrower, all for the purpose of verifying the accuracy
of the various reports delivered by the Borrower to the Administrative Agent or
the Lenders pursuant to this Agreement or for otherwise ascertaining compliance
with this Agreement; and at any reasonable time and from time to time during
regular business hours, upon reasonable notice to the Borrower, permit the
Administrative Agent and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and to
conduct examinations of and to monitor the Pool Assets, in each case at the
expense of the Borrower (provided that the Borrower shall not be required to pay
the expenses of more than one (1) such visit a year unless an Event of Default
has occurred and is continuing); provided, however, that (a) any such inspection
of Aircraft (i) shall be limited to the Pool Assets, (ii) shall be a visual,
walk-around inspection and (iii) may not include opening any panels, bays or the
like and (b) no exercise of any inspection rights provided for in this Section
5.07 shall interfere with the normal operation or maintenance of any Aircraft
by, or the business of, the Borrower.
SECTION 5.08.    Compliance with Laws. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property (including
Environmental Laws), except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The


#90303017v26    60



--------------------------------------------------------------------------------





Borrower will maintain in effect and enforce policies and procedures reasonably
designed to promote and achieve compliance with anti-corruption laws and
Sanctions.
SECTION 5.09.    Appraisal Reports. On each Appraisal Delivery Date, submit an
Appraisal Report of the Pool Assets to the Administrative Agent (for
distribution to the Lenders) as of a date which is no more than thirty (30) days
prior to such Appraisal Delivery Date; provided that the Appraisal Report to be
delivered on the Closing Date may be dated no earlier than October 19, 2017. The
Borrower may from time to time cause to be delivered subsequent Appraisal
Reports if it believes that any affected Pool Asset has a higher Appraised Value
than that reflected in the most recent Appraisal Report delivered.
SECTION 5.10.    FAA and DOT Matters; Citizenship. (a) Maintain at all times its
status as an “air carrier” within the meaning of Section 40102(a)(2) of Title
49, and hold a certificate under Section 41102(a)(1) of Title 49; (b) at all
times hereunder be a United States Citizen; and (c) maintain at all times its
status at the FAA as an air carrier and hold an air carrier operating
certificate and other operating authorizations issued by the FAA pursuant to 14
C.F.R. Parts 119 and 121 as currently in effect or as may be amended or
recodified from time to time. Except as specifically permitted herein, possess
and maintain all necessary certificates, exemptions, franchises, licenses,
permits, designations, rights, concessions, authorizations, frequencies and
consents which are material to the operation, consistent with the conduct of its
business and operations as currently conducted, of any Pool Assets, except where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 6.    

NEGATIVE COVENANTS
From the date hereof and for so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding (in a face amount in excess of
the sum of (i) the amount of cash collateral maintained with the Administrative
Agent pursuant to ‎Section 2.02(j) and (ii) the face amount of back-to-back
letters of credit delivered pursuant to ‎Section 2.02(j)), any principal of or
interest on any Revolving Loan or any fees remain outstanding or any LC
Disbursement remains unreimbursed, the Borrower will not:
Section 6.01.    Liens on the Pool Assets.
(a)    Incur, create, assume or suffer to exist (or permit any Subsidiary to
incur, create, assume or suffer to exist) any Lien upon or with respect to the
Pool Assets, or enter into any arrangement (or permit any Subsidiary to enter
into any arrangement) with any Person that would materially negatively impact
the value of any Pool Asset realizable by any third party or assign any right to
receive the proceeds from the sale, transfer or disposition of any of the Pool
Assets, or file or authorize the filing with respect to any of the Pool Assets
of any financing statement naming the Borrower or any Subsidiary as debtor under
the UCC or any similar notice of Lien naming the Borrower or any Subsidiary as
debtor under any similar recording or notice statute (including, without
limitation, any filing under Title 49, United States Code, Section 44107), other
than:
(i)    Liens for taxes, assessments or governmental charges or claims that (x)
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; provided that any reserve or other appropriate
provision as is required in conformity with GAAP has been made therefor or (y)
are not yet delinquent;
(ii)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;


#90303017v26    61



--------------------------------------------------------------------------------





(iii)    Restrictions arising under this Agreement;
(iv)    Liens constituting normal operational usage of the affected property,
including leases, subleases, use agreements, swap agreements, charter, third
party maintenance, storage, leasing, pooling or interchange thereof; and
(v)    Liens imposed by law such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that (x) are not overdue for a period of
more than thirty (30) days, provided that no enforcement, collection, execution,
levy or foreclosure proceeding shall have been commenced with respect thereto,
or (y) are being contested in good faith and for which adequate reserves are
established in accordance with GAAP.
(b)    Enter into or suffer to exist (or permit any Subsidiary to enter into or
suffer to exist) any agreement prohibiting or conditioning the creation or
assumption of any first priority Lien upon any Pool Asset to secure Indebtedness
or other obligations of the Borrower or of any Subsidiary of the Borrower that
holds Pool Assets.
Section 6.02.    Merger, etc.
(a)    Merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) unless:
(i)    immediately after giving effect thereto no Default or Event of Default
shall have occurred and be continuing;
(ii)    the Borrower is the surviving corporation or, if otherwise, (x) such
other Person or continuing corporation (the “Successor Company”) is a
corporation or other entity organized under the laws of a state of the United
States and (y) such Successor Company is a U.S. certificated air carrier; and
(iii)    in the case of a Successor Company, the Successor Company shall
(A) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Administrative Agent, necessary to evidence the assumption by the Successor
Company of liability for all of the obligations of the Borrower hereunder and
the other Loan Documents and (B) cause to be delivered to the Administrative
Agent and the Lenders such legal opinions (which may be from in-house counsel)
as any of them may reasonably request in connection with the matters specified
in the preceding clause ‎(A) and (C) provide such information as each Lender or
the Administrative Agent reasonably requests in order to perform its “know your
customer” due diligence with respect to the Successor Company.
Upon any consolidation or merger in accordance with this ‎Section 6.02(a) in any
case in which the Borrower is not the surviving corporation, the Successor
Company shall succeed to, and be substituted for, and may exercise every right
and power of, the Borrower under this Agreement with the same effect as if such
Successor Company had been named as the Borrower herein. No such consolidation
or merger shall have the effect of releasing the Borrower or any Successor
Company which theretofore shall have become a successor to the Borrower in the
manner prescribed in this Section 6.02(a) from its liability with respect to any
Loan Document to which it is a party.


(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).


#90303017v26    62



--------------------------------------------------------------------------------





Section 6.03.    Asset Coverage Ratio. Permit at any time the ratio (the “Asset
Coverage Ratio”) of (i) the Appraised Value of the Pool Assets to (ii) the Total
Revolving Extensions of Credit then outstanding (other than LC Exposure that has
been Cash Collateralized in accordance with ‎Section 2.02(j)) to be less than
1.25 to 1.00 (the “Asset Coverage Test”), provided that if, (A) upon delivery of
an Appraisal Report pursuant to ‎Section 5.09 or otherwise pursuant to this
Agreement and (B) solely with respect to determining compliance with this
Section 6.03 and Section 6.05 as a result thereof, it is determined that the
Borrower shall not be in compliance with this ‎Section 6.03, the Borrower shall,
within sixty (60) days of the date of such Appraisal Report, (1) designate
Additional Pool Assets as additional Pool Assets in accordance with ‎Section
6.05(a) (including the modification of Schedule 6.05 to reflect such
designation) to the extent that, after giving effect to such designation, the
Appraised Value of the Pool Assets, based on the most recently delivered
Appraisal Report with respect to assets already constituting Pool Assets and
based on an Appraisal Report performed at (or relatively contemporaneously with)
the time of such addition with respect to assets being added to Pool Assets,
shall satisfy the Asset Coverage Test or (2) prepay the Revolving Loans in
accordance with ‎Section 2.12(a) (or Cash Collateralize Letters of Credit in
accordance with ‎Section 2.02(j)) in an amount sufficient to enable the Borrower
to comply with this ‎Section 6.03; provided, further, that the preceding proviso
shall be disregarded for purposes of ‎Section 4.02(c).
Section 6.04.    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio at the end of any quarterly financial reporting period to be less than
1.25 to 1.00.
Section 6.05.    Disposition of Pool Assets. Convey, sell, lease, transfer or
otherwise dispose of (or permit any Subsidiary to convey, sell, lease, transfer
or otherwise dispose of), whether voluntarily or involuntarily (it being
understood that loss of property due to theft, destruction, confiscation,
prohibition on use or similar event shall constitute a disposal for purposes of
this covenant), or remove or substitute (or permit any Subsidiary to remove or
substitute), any Pool Asset (or any engine included in the Pool Assets unless
such engine is replaced by another working engine or engines of comparable
value, assuming half-time condition) or agree (or permit any Subsidiary to
agree) to do any of the foregoing in respect of the Pool Assets at any future
time, except that:
(a)    so long as no Event of Default exists, the Borrower or any of its
Subsidiaries may replace a Pool Asset with an Additional Pool Asset of the
Borrower or any Subsidiary (and Schedule 6.05 shall be modified to reflect such
replacement), provided that (x) such replacement shall be made on at least a
dollar-for-dollar basis based upon (A) in the case of the asset being removed
from the Pool Assets, the Appraised Value of such Pool Asset (as determined by
the most recently delivered Appraisal Report with respect to such Pool Asset)
and (B) in the case of the asset being added to the Pool Assets, the Appraised
Value of such asset (as determined by an Appraisal Report performed at (or
relatively contemporaneously with) the time of such replacement), and (y) prior
to effecting the replacement, the Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent certifying compliance with Section 6.01
and this Section 6.05 and attaching to such certificate the Appraisal Report
required by Section 5.09; and
(b)    so long as no Event of Default exists or would result therefrom, the
Borrower or any of its Subsidiaries owning a Pool Asset may remove an asset from
the Pool Assets (and Schedule 6.05 shall be modified to reflect such removal),
provided that (x) after giving effect to such removal, the Appraised Value of
the remaining Pool Assets (as determined by an Appraisal Report of all Pool
Assets performed at (or relatively contemporaneously with) the time of such
removal) shall satisfy the Asset Coverage Test, and (y) prior to effecting the
removal, the Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent certifying that, and providing calculations demonstrating
that, after giving effect to such removal, the Appraised Value of the Pool
Assets shall satisfy the Asset Coverage Test, and otherwise certifying
compliance with this Section 6.05 and attaching to such certificate Appraisal
Report of all Pool Assets obtained in connection with such removal.


#90303017v26    63



--------------------------------------------------------------------------------





SECTION 7.    

EVENTS OF DEFAULT
Section 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower in this Agreement or
in any other Loan Document shall prove to have been false or misleading in any
material respect when made and such representation, to the extent capable of
being corrected, is not corrected within thirty (30) days after the earlier of
(A) a Responsible Officer of the Borrower obtaining knowledge of such default or
(B) receipt by the Borrower of notice from the Administrative Agent of such
default; or
(b)    default shall be made in the payment of any (i) Fees or interest on the
Revolving Loans and such default shall continue unremedied for more than five
(5) Business Days, (ii) other amounts payable hereunder when due (other than
amounts set forth in clauses ‎(i) and ‎(iii) hereof), and such default shall
continue unremedied for more than ten (10) Business Days, or (iii) principal of
the Revolving Loans or reimbursement obligations or cash collateralization in
respect of Letters of Credit, when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise; or
(c)    default shall be made by the Borrower in the due observance or
performance of any covenant, condition or agreement contained in ‎Section 6
hereof (subject to the Borrower’s right to cure non-compliance with the covenant
contained in ‎Section 6.03 as described therein); or
(d)    default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any of the other Loan
Documents and such default shall continue unremedied for more than thirty (30)
days from the earlier of (i) a Responsible Officer having knowledge of such
default and (ii) written notice to the Borrower from the Administrative Agent of
such default; or
(e)    (i) failure by the Borrower or any Material Subsidiary to pay any
principal of or interest on any Material Indebtedness when due (or, where
permitted, within any applicable grace period), whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise and such default
continues unremedied for five (5) Business Days after such due date or
applicable grace period or (ii) any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity;
provided, however, that if any such failure, breach or default shall be waived
or cured (as evidenced by a writing from such holder or trustee) then, to the
extent of such waiver or cure, the Event of Default hereunder by reason of such
failure, breach or default shall be deemed likewise to have been thereupon
waived or cured; or
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or
(g)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or


#90303017v26    64



--------------------------------------------------------------------------------





foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause ‎(f) of this
‎Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or
(h)    the Borrower or any Material Subsidiary admits in writing its inability
to pay its debts; or
(i)    [reserved]; or
(j)    any material provision of any Loan Document shall, for any reason, cease
to be valid and binding on the Borrower, or the Borrower shall so assert in any
pleading filed in any court; or
(k)    any final judgment in excess of $200,000,000 (exclusive of any judgment
or order the amounts of which are fully covered by insurance less any applicable
deductible and as to which the insurer has been notified of such judgment and
has not denied coverage) shall be rendered against the Borrower or any of its
Material Subsidiaries and the enforcement thereof shall not have been stayed,
vacated, satisfied, discharged or bonded pending appeal within sixty (60)
consecutive days; or
(l)    any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred;
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may (with the consent of the Required
Lenders), and at the request of the Required Lenders, the Administrative Agent
shall, by written notice to the Borrower, take one or more of the following
actions, at the same or different times: (i) terminate forthwith the Revolving
Commitments; (ii) declare the Revolving Loans or any portion thereof then
outstanding to be forthwith due and payable, whereupon the principal of the
Revolving Loans and other Obligations together with accrued interest thereon and
any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; (iii)
require the Borrower promptly upon written demand to Cash Collateralize the LC
Exposure; and (iv) exercise any and all remedies under the Loan Documents and
under applicable law available to the Administrative Agent and the Lenders. In
case of any event with respect to the Borrower described in clause ‎(f) or ‎(g)
of this ‎Section 7.01, the actions and events described in ‎(i), ‎(ii) and
‎(iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with ‎Section 2.17(b).
SECTION 8.    

THE AGENTS
Section 8.01.    Administration by Agents. (a) Each of the Lenders and each
Issuing Lender hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.


#90303017v26    65



--------------------------------------------------------------------------------





(b)    Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion to enter into the other Loan
Documents on terms acceptable to the Administrative Agent and to perform its
respective obligations thereunder.
Section 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Administrative Agent hereunder.
Section 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that each such agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in ‎Section 10.08) and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as an Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in ‎Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in ‎Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, and (iv) the Administrative Agent will
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


#90303017v26    66



--------------------------------------------------------------------------------





(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Section 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower and (b) to indemnify and hold harmless the Administrative Agent and any
of its Related Parties, on demand, in the amount equal to such Lender’s
Aggregate Exposure Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrower (except such as shall
result from its gross negligence or willful misconduct).
Section 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default has
occurred or is continuing) of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, in consultation
with the Borrower, on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and ‎Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
Section 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.




#90303017v26    67



--------------------------------------------------------------------------------





Section 8.07.    Advances and Payments.
(a)    On the date of each Revolving Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Revolving Loan to be made by it in accordance with
its 3-Year Revolving Commitment or 5-Year Revolving Commitment, as applicable,
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the NYFRB Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections ‎2.18, ‎2.19, ‎8.04 and ‎10.04), the application of which
is not otherwise provided for in this Agreement, shall be applied in accordance
with ‎Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
Section 8.08.    Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Revolving Facility, if it
shall, through the exercise either by it or any of its banking Affiliates of a
right of banker’s lien, setoff or counterclaim against the Borrower, including,
but not limited to, a secured claim under Section 506 of the Bankruptcy Code or
other security or interest arising from, or in lieu of, such secured claim and
received by such Lender (or any of its banking Affiliates) under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Revolving Loans or LC Exposure under such Revolving Facility as a
result of which the unpaid portion of its Revolving Loans or LC Exposure
thereunder is proportionately less than the unpaid portion of the Revolving
Loans or LC Exposure thereunder of any other Lender (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Revolving Loans or LC Exposure thereunder of
such other Lender, so that the aggregate unpaid principal amount of each
Lender’s Revolving Loans and LC Exposure under such Revolving Facility and its
participation in Revolving Loans and LC Exposure under such Revolving Facility
of the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Revolving Loans then outstanding and LC Exposure, in
each case under such Revolving Facility, as the principal amount of its
Revolving Loans and LC Exposure under such Revolving Facility prior to the
obtaining of such payment was to the principal amount of all Revolving Loans
outstanding and LC Exposure, in each case under such Revolving Facility, prior
to the obtaining of such payment and (b) such other adjustments shall be made
from time to time as shall be equitable to ensure that the Lenders under such
Revolving Facility share such payment pro-rata, provided that if any such
non-pro-rata payment is thereafter recovered or otherwise set aside, such
purchase of participations shall be rescinded (without interest). The Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Revolving Loan or LC Exposure acquired pursuant to this
Section or any of its banking Affiliates may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender as fully as if such Lender was the original
obligee thereon, in the amount of such participation.
Section 8.09.    Other Agents. No Agent (other than the Administrative Agent)
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, no such Agent shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any such Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder.


#90303017v26    68



--------------------------------------------------------------------------------





Section 8.10.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in ‎Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
SECTION 8.11 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Revolving
Loans, the Letters of Credit or the Revolving Commitments,


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,


(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Revolving Loans, the Letters of Credit, the Revolving Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, or


(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the


#90303017v26    69



--------------------------------------------------------------------------------





benefit of, the Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:


(i)     none of the Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),


(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),


(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and


(v)     no fee or other compensation is being paid directly to the Agents or any
their respective Affiliates for investment advice (as opposed to other services)
in connection with the Revolving Loans, the Letters of Credit, the Revolving
Commitments or this Agreement.


(c)     The Agents hereby inform the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Revolving Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, (ii) may recognize a gain if it
extended the Revolving Loans, the Letters of Credit or the Revolving Commitments
for an amount less than the amount being paid for an interest in the Revolving
Loans, the Letters of Credit or the Revolving Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


SECTION 9.    

[RESERVED]


#90303017v26    70



--------------------------------------------------------------------------------





SECTION 10.    

MISCELLANEOUS
Section 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph ‎(b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)    if to the Borrower, to it at Delta Air Lines, Inc., 1030 Delta Boulevard,
Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856, Telecopier No.: (404)
715-3110, Telephone No.: (404) 715-5993 and (y) Chief Legal Officer, Dept. 971,
Telecopier No.: (404) 715-2233, Telephone No.: (404) 715-2191;
(ii)    if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 500 Stanton Christiana Road, 1/NCC5, Newark,
Delaware 19713, Attention of: Nicole C. Reilly (Email Address:
nicole.c.reilly@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of: Cristina Caviness (Email
Address: cristina.caviness@jpmorgan.com);
(iii)    if to an Issuing Lender, to it at the address most recently specified
by it in notice delivered by it to the Administrative Agent and the Borrower,
with a copy to the Administrative Agent as provided in clause ‎(ii) above; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth on Schedule 2.01 hereto or, if subsequently delivered, an administrative
questionnaire in a form as the Administrative Agent may require.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ‎Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 10.02.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder (other than as permitted by Section 6.02(a)) without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this ‎Section 10.02. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties


#90303017v26    71



--------------------------------------------------------------------------------





hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph ‎(d) of this ‎Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph ‎(b)‎(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required if the assignee is a Lender or an Affiliate of a Lender;
(B)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (i) if an Event of Default under ‎Section 7.01(b), ‎Section
7.01(f) or ‎Section 7.01(g) has occurred and is continuing or (ii) if the
assignee is a Lender or an Eligible Affiliate Assignee; and
(C)    each Issuing Lender; provided that no consent of any Issuing Lender shall
be required if the assignee is a Lender or an Affiliate of a Lender;
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any portion of the Total Revolving Commitment,
Revolving Loans and LC Exposure shall be made to an Eligible Assignee;
(B)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Revolving Loans, the amount of such Revolving Commitment
or Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the
Revolving Loan or Revolving Commitment held by the assigning Lender of the same
tranche as the assigned portion of the Revolving Loan or Revolving Commitment
shall not be less than $5,000,000, in each case unless the Borrower and the
Administrative Agent otherwise consent, provided that any such assignment shall
be in increments of $500,000 in excess of the minimum amount described above;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one (1) Class of Revolving Commitments or Revolving Loans;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent
(unless otherwise agreed); and
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require.


#90303017v26    72



--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for monitoring the
Disqualified Institutions list and shall have no liability for non-compliance by
any Lender. The Disqualified Institutions list shall be made available to any
Lender upon request to the Administrative Agent.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph ‎(b)‎(iv) of this ‎Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections ‎2.14, ‎2.16 and ‎10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this ‎Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph ‎(d) of this Section.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Revolving Loans and LC
Disbursements under each Revolving Facility owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lenders and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Lenders
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause ‎(v).
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Revolving Loans under each applicable Revolving Facility previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Borrower, Administrative Agent, the Issuing Lender and each other Lender
under each applicable Revolving Facility (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Revolving Loans
and participations in Letters of Credit in accordance with its Aggregate
Exposure Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing


#90303017v26    73



--------------------------------------------------------------------------------





and recordation fee referred to in paragraph ‎(b) of this Section and any
written consent to such assignment required by paragraph ‎(b) of this Section,
the Administrative Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to ‎Section 2.02(d) or ‎(e), ‎2.04(a), ‎8.04 or
‎10.04(c), the Administrative Agent shall have no obligation to accept such
Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(d)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (other than a Disqualified Institution to the extent the
Disqualified Institutions list is made available to any Lender upon request to
the Administrative Agent) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
‎Section 10.08(a) that affects such Participant. Subject to paragraph ‎(d)‎(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections ‎2.14 and ‎2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph ‎(b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of ‎Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to the requirements of ‎Section 8.08 as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Revolving Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Revolving Loans, Letters of Credit or its other
obligations under this Agreement or any Loan Document) except to the extent that
such disclosure is necessary to establish that such Revolving Commitment,
Revolving Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, the Borrower and the Administrative Agent shall treat each person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
‎Section 2.16 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of ‎Section 2.16 unless such Participant agrees, for the benefit of the
Borrower, to comply with Sections ‎2.16(f), ‎2.16(g), ‎2.16(h) and ‎2.18 as
though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this ‎Section 10.02 shall not apply to any such pledge or
assignment of a security


#90303017v26    74



--------------------------------------------------------------------------------





interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this ‎Section 10.02, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant are advised of and agree to be
bound by either the provisions of ‎Section 10.03 or other provisions at least as
restrictive as ‎Section 10.03.
Section 10.03.    Confidentiality. Each Lender and each Agent agrees to keep any
information delivered or made available by or on behalf of the Borrower to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or Agent who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Revolving Loans, and who are advised by such Lender or Agent
of the confidential nature of such information; provided that nothing herein
shall prevent any Lender or Agent from disclosing such information (a) to any of
its Related Parties and their respective agents, legal counsel, auditors and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential, and the applicable Lender or
Agent shall be responsible for compliance by such Persons with such obligation)
or to any other Lender, (b) upon the order of any court or administrative
agency, (c) upon the request or demand of any regulatory agency or authority
(including in connection with any audit or examination by a bank examiner
exercising examination or regulatory authority over such Lender or Agent), (d)
which has been publicly disclosed other than as a result of a disclosure by any
Lender or Agent which is not permitted by this Agreement, (e) in connection with
any litigation to which any Lender or Agent, or their respective Affiliates may
be a party to the extent reasonably required, (f) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (g) with the
Borrower’s consent, (h) to any nationally recognized rating agency that requires
access to information about a Lender or Agent’s investment portfolio in
connection with ratings issued with respect to such Lender or Agent and (i) to
any actual or proposed participant or assignee of all or part of its rights
hereunder or to any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case, (i) other than a Disqualified
Institution and (ii) subject to the proviso in ‎Section 10.02(f) (with any
reference to any assignee or participant set forth in such proviso being deemed
to include a reference to such contractual counterparty for purposes of this
‎Section 10.03(g)). If any Lender or Agent is in any manner requested or
required to disclose any of the information delivered or made available to it by
the Borrower under clauses ‎(b) or ‎(e) of this Section, such Lender or Agent
will, to the extent permitted by law, provide the Borrower with prompt notice,
to the extent reasonable, so that the Borrower may seek, at its sole expense, a
protective order or other appropriate remedy or may waive compliance with this
Section. In addition, any Lender or Agent may disclose information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.
Section 10.04.    Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower shall
pay or reimburse: (A) all reasonable fees and reasonable out-of-pocket expenses
of the Administrative Agent and the Arrangers (limited in the case of legal fees
and expenses, to the reasonable fees, disbursements and other charges of Simpson
Thacher & Bartlett LLP, as counsel to the Administrative Agent) associated with
the syndication of the credit facilities provided for herein, and the
preparation, execution, delivery and administration of the Loan Documents and
(in the case of the Administrative Agent) any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); and (B) all fees and out-of-pocket
expenses of the Administrative Agent and the Lenders (limited in the case of
legal fees and expenses, to one (1) outside counsel to the Administrative


#90303017v26    75



--------------------------------------------------------------------------------





Agent and the Lenders, taken as a whole (and, in the case of an actual or
perceived conflict of interest, an additional counsel to all such similarly
situated affected parties)) in connection with the enforcement of the Loan
Documents.
(ii)    The Borrower shall pay or reimburse (A) all reasonable fees and
reasonable expenses of the Administrative Agent and the Appraisers incurred in
connection with the Administrative Agent’s (x) periodic appraisals and (y) other
monitoring of Pool Assets as allowed hereunder and (B) all reasonable fees and
reasonable expenses of the Issuing Lenders in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand or any
payment thereunder.
(iii)    All payments or reimbursements pursuant to the foregoing clauses
‎(a)‎(i) and ‎(ii) shall be paid within thirty (30) days of written demand
together with back-up documentation supporting such reimbursement request.
(b)    The Borrower shall indemnify each Agent, the Issuing Lenders and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited
in the case of legal fees and expenses, to one (1) outside counsel to all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest, an additional counsel to all such similarly situated
affected Indemnitees)) incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Revolving Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) in connection with clauses ‎(i) and ‎(ii) above, any Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related to or asserted against
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to (x) have resulted from the material breach of the obligations of
such Indemnitee under the Loan Documents or the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) arise from disputes solely among
the Indemnitees (other than any dispute involving claims against any Person in
its capacity as an Agent or similar role hereunder) that do not involve an act
or omission by the Borrower or any of its Subsidiaries. For the avoidance of
doubt, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final non-appealable judgment of a court
of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Indemnitee. This ‎Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or an Issuing Lender under paragraph ‎(a)
or ‎(b) of this ‎Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Lender, as the case may be, such
portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be,


#90303017v26    76



--------------------------------------------------------------------------------





was incurred by or asserted against the Administrative Agent or the applicable
Issuing Lender in its capacity as such.
(d)    To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have any liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Revolving Loan or Letter
of Credit or the use of the proceeds thereof (other than in respect of such
damages incurred or paid by an Indemnitee to a third party).
Section 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph ‎(b) of this ‎Section 10.05. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in ‎Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
Section 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
Section 10.08.    Amendments, etc.
(a)    Except as set forth in ‎Section 2.09 or as otherwise set forth in this
Agreement, no modification, amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then


#90303017v26    77



--------------------------------------------------------------------------------





such waiver or consent shall be effective only in the specific instance and for
the purpose for which given; provided, however, that no such modification or
amendment shall without the prior written consent of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Revolving Commitment of any Lender or extend the termination date of the
Revolving Commitment of any Lender (it being understood that a waiver of an
Event of Default shall not constitute an increase in or extension of the
termination date of the Revolving Commitment of a Lender), or (B) reduce the
principal amount of any Revolving Loan, any reimbursement obligation in respect
of any Letter of Credit, or the rate of interest payable thereon (provided that
only the consent of the Required Lenders shall be necessary for a waiver of
default interest referred to in ‎Section 2.08), or extend any date for the
payment of principal, interest or Fees hereunder or reduce any Fees payable
hereunder or extend the final maturity of the Borrower’s obligations hereunder
or (C) amend, modify or waive any provision of ‎Sections 2.17(b) or ‎(e);
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders or (B) amend
this ‎Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders;
(iii)    (x) the Required 3-Year Lenders in addition to the Required Lenders to
change the definition of the term “Required 3-Year Lenders” and (y) the Required
5-Year Lenders in addition to the Required Lenders to change the definition of
the term “Required 5-Year Lenders”; and
provided further, that any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of one (1)
Class of Lenders (but not of any other Class of Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this section if such Class of Lenders were the
only Class of Lenders hereunder at the time.
(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
(c)    No notice to or demand on the Borrower shall entitle the Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each assignee under ‎Section 10.02(b) shall be bound by any amendment,
modification, waiver, or consent authorized as provided herein, and any consent
by a Lender shall bind any Person subsequently acquiring an interest on the
Revolving Loans held by such Lender. No amendment to this Agreement shall be
effective against the Borrower unless signed by the Borrower.
(d)    Notwithstanding anything to the contrary contained in ‎Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders or the Required 3-Year Lenders or Required 5-Year Lenders, as
applicable, then the Borrower may replace any non-consenting Lender in
accordance with ‎Section 10.02; provided that such amendment or modification can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this clause ‎(i)); (ii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that the Revolving Commitment and the
outstanding Revolving Loans or other extensions of credit held or deemed held by
any Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders), (iii) notwithstanding anything to the
contrary herein, any


#90303017v26    78



--------------------------------------------------------------------------------





Extension Agreement effected in accordance with ‎Section 2.29 may be made
without the consent of the Required Lenders and (iv) if the Administrative Agent
and the Borrower shall have jointly identified any ambiguity, mistake,
typographical error or other obvious error or any error or omission of a
technical or immaterial nature in any provision of the Loan Documents (including
the exhibits and schedules thereto), then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.
(e)    In addition, notwithstanding anything to the contrary contained in
‎Section 10.08(a), with the written consent of the Administrative Agent (not to
be unreasonably withheld or delayed), the Borrower and the lenders providing the
relevant Refinancing Revolving Facility, this Agreement and, as appropriate, the
other Loan Documents, may be amended as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, (x) to permit
the creation hereunder of any such Refinancing Revolving Facility and the
incurrence of the related Refinancing Debt (any such amendment, a “Refinancing
Amendment”) and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required 3‑Year Lenders
and/or Required 5‑Year Lenders, as applicable. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in ‎Section 4.02 (other than, with respect
to Section 4.02(b), the representations and warranties set forth in Sections
‎3.04(b) and ‎3.06(a)) (it being understood that all references to the making or
borrowing of Revolving Loans or the issuance of Letters of Credit or similar
language in such ‎Section 4.02 shall be deemed to refer to the effective date of
such Refinancing Amendment) and such other conditions as the parties thereto
shall agree.
(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08, the Borrower may from time to time deliver to the Administrative
Agent an updated Schedule 6.05 to replace the then-existing Schedule 6.05 in
connection with (x) any disposition, transfer or removal by the Borrower or any
Subsidiary of the Borrower of any Pool Asset pursuant to Section 6.05 or (y) any
designation of Additional Pool Assets as Pool Assets as contemplated by the
definition of Additional Pool Assets set forth in Section 1.01 hereof.
Section 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
Section 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Revolving Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Revolving Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Revolving Commitments have not expired or terminated. The provisions of Sections
‎2.14, ‎2.15, ‎2.16 and ‎10.04 and ‎Section 8 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment


#90303017v26    79



--------------------------------------------------------------------------------





of the Revolving Loans, the expiration or termination of the Letters of Credit
and the Revolving Commitments, or the termination of this Agreement or any
provision hereof.
Section 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
‎Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
Section 10.14.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.15.    No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise related to the Transactions will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other hand. The parties hereto acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process


#90303017v26    80



--------------------------------------------------------------------------------





leading thereto. The Borrower agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower, in connection with such transaction or the process
leading thereto.
Section 10.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Left Blank]




#90303017v26    81



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
BORROWER:


DELTA AIR LINES, INC., a Delaware corporation




By:    /s/ Kenneth W. Morge II            
Name: Kenneth W. Morge II
Title: Vice President & Treasurer






[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:    /s/ Cristina Caviness            
Name: Cristina Caviness
Title: Vice President


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender




By:    /s/ Prathamesh Kshirsagar        
Name: Prathamesh Kshirsagar
Title: Vice President






[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender




By:    /s/ Craig Malloy            
Name: Craig Malloy
Title: Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







BNP Paribas, as a Lender




By:    /s/ Raquel Latuff            
Name: Raquel Latuff
Title: Managing Director




[for Lenders requiring two signature blocks]




By:    /s/ Robert Papas                
Name: Robert Papas
Title: Managing Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender




By:    /s/ Susan M. Olsen            
Name: Susan M. Olsen
Title: Vice President


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







COMPASS BANK, as a Lender




By:    /s/ Daniel Feldman            
Name: Daniel Feldman
Title: Senior Vice President


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:    /s/ Vipul Dhadda            
Name: Vipul Dhadda
Title: Authorized Signatory




By:    /s/ Brady Bingham            
Name: Brady Bingham
Title: Authorized Signatory


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Ming K. Chu            
Name: Ming K. Chu
Title: Director




[for Lenders requiring two signature blocks]




By:    /s/ Virginia Cosenza                
Name: Robert Papas
Title: Vice President


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender




By:    /s/ David Izard                
Name: David Izard
Title: Managing Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender




By:    /s/ Rebecca Kratz                
Name: Rebecca Kratz
Title: Authorized Signatory


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







Industrial and Commercial Bank of China Limited, New York Branch, as a Lender




By:    /s/ Pinyen Shih                
Name: Pinyen Shih
Title: Executive Director








By:    /s/ Christopher McKay            
Name: Christopher McKay
Title: Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender




By:    /s/ Michael King            
Name: Michael King
Title: Authorized Signatory


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







PNC Bank, National Association, as a Lender




By:    /s/ Susan J. Dimmick            
Name: Susan J. Dimmick
Title: Managing Director




PNC Capital Markets LLC, as Arranger




By:    /s/ Brian D. Prettyman            
Name: Brian D. Prettyman
Title: Managing Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







Standard Chartered Bank, as a Lender




By:    /s/ Meghan Montana            
Name: Meghan Montana
Title: Executive Director, Global Account Manager


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







Sumitomo Mitsui Banking Corporation
as a Lender




By:    /s/ Akira Eyama                
Name: Akira Ayama
Title: Managing Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







U.S. Bank National Association, as a Lender




By:    /s/ Allison Burgun            
Name: Allison Burgun
Title: Vice President


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., as a Lender




By:    /s/ Tom Molitor                
Name: Tom Molitor
Title: Managing Director


[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By:    /s/ Thomas Jean                
Name: Thomas Jean
Title: Director








By:    /s/ Brian Bolotin            
Name: Brian Bolotin
Title: Managing Director




[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------







Natixis, New York Branch, as a Lender




By:    /s/ Ronald Lee                
Name: Ronald Lee
Title: Director






By:    /s/ Rebecca Lo                
Name: Rebecca Lo
Title: Associate
















































[Signature Page to Delta Credit Agreement – 2018 Refinancing]

--------------------------------------------------------------------------------






SCHEDULE 2.01A
Lead Lenders and 3-Year Tranche Commitments
Lead Lender
3-Year Tranche Commitment
JPMorgan Chase Bank, N.A.
$75,000,000
Bank of America, N.A.
$75,000,000
Barclays Bank PLC
$75,000,000
BNP Paribas
$75,000,000
Citibank, N.A.
$75,000,000
Compass Bank
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$75,000,000
Deutsche Bank AG New York Branch
$75,000,000
Fifth Third Bank
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Industrial and Commercial Bank of China Limited, New York Branch
$75,000,000
Morgan Stanley Bank, N.A.
$75,000,000
PNC Bank, National Association
$75,000,000
Standard Chartered Bank
$75,000,000
Sumitomo Mitsui Banking Corporation
$75,000,000
U.S. Bank National Association
$75,000,000
Wells Fargo Bank, N.A.
$75,000,000
Credit Agricole Corporate and Investment Bank
$25,000,000
Natixis, New York Branch
$25,000,000
TOTAL
$1,325,000,000





#90786605v3

--------------------------------------------------------------------------------





Lead Lenders and 5-Year Tranche Commitments
Lead Lender
5-Year Tranche Commitment
JPMorgan Chase Bank, N.A.
$75,000,000
Bank of America, N.A.
$75,000,000
Barclays Bank PLC
$75,000,000
BNP Paribas
$75,000,000
Citibank, N.A.
$75,000,000
Compass Bank
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$75,000,000
Deutsche Bank AG New York Branch
$75,000,000
Fifth Third Bank
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Industrial and Commercial Bank of China Limited, New York Branch
$75,000,000
Morgan Stanley Bank, N.A.
$75,000,000
PNC Bank, National Association
$75,000,000
Standard Chartered Bank
$75,000,000
Sumitomo Mitsui Banking Corporation
$75,000,000
U.S. Bank National Association
$75,000,000
Wells Fargo Bank, N.A.
$75,000,000
Credit Agricole Corporate and Investment Bank
$25,000,000
Natixis, New York Branch
$25,000,000
TOTAL
$1,325,000,000



#90786605v3

--------------------------------------------------------------------------------





Schedule 6.05


Pool Assets


Pacific Routes flown pursuant to the following route authorities (or otherwise),
including, without limitation, any Pacific Route designated in the most recent
Appraisal Report delivered to the Administrative Agent:
 
Certification or Exemption Authority
Route Number of Certificate Containing Authority




Issued by
DOT/CAB Order




Current
 Expiration Date
Blanket Open Skies Authority
Certificate
Route 840
Order 2007-4-27 Docket OST-2007-27790
Indefinite
U.S.-Japan and beyond with intermediates (now flown with open skies authority)
Certificate
Route 129
Order 98-6-22
OST 98-3441
Indefinite
(Subject to continuing effect under APA;
renewal filed 12/20/2002)
U.S.-China (named U.S. gateways to named points in China, via Japan)
Certificate
Route 378
Order 99-2-8
OST 97-3177
Indefinite
(Subject to continuing effect under APA; renewal filed 8/1/2003)
Detroit-Beijing
added as Segment
2
Certificate
Route 378
Order 2001-12-8 Docket OST-95-969
Indefinite
(Subject to continuing effect under APA; renewal filed 6/5/2006)
Detroit-Shanghai added as Segment 3
Certificate
Route 378
Order 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)
Atlanta-Shanghai
Certificate
Route 875
Orders 2007-9-25 and 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 5/1/09)
U.S.-China
All-cargo with open intermediates and beyond
Certificate
Route 828
Order 2005-3-40
OST-04-19077
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)
U.S.-China Combination (Atlanta-Shanghai)
Frequency Allocation
 
Order 94-5-16 (1 freq);
Order 95-2-30 (5 freq);
DOT-OST-1999-6323 NOAT 7/31/17 (1 freq)
None
U.S.-China Combination (Detroit-Beijing)
Frequency Allocation
 
DOT-OST-2010-0285
NOAT 11/24/10 (5 freq)
NOAT 8/22/12 (2 freq)
None
U.S.-China Combination (Detroit-Shanghai)
Frequency Allocation
 
Order 2007-12-26,
OST-2007-28567
None
U.S.-China Combination
(Los Angeles-Shanghai)
Frequency Allocation
 
DOT-OST-2015-0005
NOAT 1/16/15
None
U.S.-China Combination
(Seattle-Beijing)
Frequency Allocation
 
Order 2004-7-23,
OST-2004-18469
None
U.S.-China Combination (Seattle-Shanghai)
Frequency Allocation
 
DOT-OST-2012-0167
NOAT 10/11/12
None
U.S.-(Japan)-Hong Kong Combination
Frequency Allocation
 
Order 2009-1-8,
OST-2008-0162
None



#90786605v3

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF
COMPLIANCE CERTIFICATE


This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 5.01(c) of that certain CREDIT AGREEMENT (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of April 19, 2018, among DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), each of the several banks and other financial
institutions or entities from time to time party thereto and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (together with its permitted
successors in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned hereby certifies, solely in
[his][her] capacity as a Responsible Officer of the Borrower and not in
[his][her] individual capacity and without personal liability, as follows:
1.
I am the duly elected, qualified and acting [insert title of Responsible
Officer] of the Borrower.

2.
I have reviewed and am familiar with the contents of this Certificate.

3.
The financial statements (except for projections) attached hereto as Attachment
1 (the “Financial Statements”) fairly present, in all material respects, the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, in each case as at
the end of the [fiscal year][quarter] ended ___, 20___.

4.
[To my knowledge, no Event of Default has occurred]1.

5.
Attached hereto, collectively, as Attachment 2 are the computations showing
compliance with the covenants set forth in Sections 6.03 and 6.04 of the Credit
Agreement.



[SIGNATURE PAGE TO FOLLOW]


















































                                                           
1 If an Event of Default has occurred, specify the nature and extent of the
Event of Default and any corrective action taken or proposed to be taken with
respect thereto.


#90641609v9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate this ___ day of
___, 20___.
__________________________________________
Name:
Title:




#90641609v9

--------------------------------------------------------------------------------





ATTACHMENT 1


FINANCIAL STATEMENTS


[See attached]




#90641609v9

--------------------------------------------------------------------------------





ATTACHMENT 2




Calculation for Asset Coverage Ratio ($ millions)
 
Appraised Value of Pool Assets
$
 
 
Total Revolving Extensions of Credit
(other than cash collateralized LC Exposure)
$
Asset Coverage Ratio
[ ]x
Asset Coverage Ratio Covenant
1.25x
Cushion
$





Fixed Charge Coverage Ratio: (EBITDAR) ÷ (Interest Expense + the aggregate cash
aircraft rental expense of the Borrower and its Subsidiaries on a consolidated
basis for such period payable in cash in respect of any aircraft leases (other
than Capitalized Leases))
 
 
I.
TTM EBITDAR
$
 
 
 
II.
Interest Expense (the gross cash interest expense (including the interest
component of Capitalized Leases) of the Borrower and its Subsidiaries on a
consolidated basis for such period, all as determined in accordance with GAAP)
$
 
 
 
III.
The aggregate cash aircraft rental expense of the Borrower and its Subsidiaries
on a consolidated basis payable in cash in respect of any aircraft leases (other
than Capitalized Leases)
$
 
 
 
 
Fixed Charge Coverage Ratio
__ to 1:002













                                                                       
2 Minimum requirement of 1.25:1.00.


#90641609v9

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2. Assignee: ______________________________
[and is an Affiliate of [identify Lender]]


3.
Borrower:        Delta Air Lines, Inc.



4. Administrative Agent: JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement


5. Credit Agreement:
The Credit Agreement dated as of April 19, 2018, among Delta Air Lines, Inc.
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.
(together with its permitted successors in such capacity), as Administrative
Agent.



6. Assigned Interest:




#90641609v9

--------------------------------------------------------------------------------





Facility Assigned1 
Aggregate Amount of [3-Year Revolving Commitments/3-Year Revolving Loans]
[5-Year Revolving Commitments/5-Year Revolving Loans] for all Lenders
Amount of [3-Year Revolving Commitments/3-Year Revolving Loans] [5-Year
Revolving Commitments/5-Year Revolving Loans] Assigned
Percentage Assigned of [3-Year Revolving Commitments/3-Year Revolving Loans]
[5-Year Revolving Commitments/5-Year Revolving Loans]2
 
$
$
             %





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.


The terms set forth in this Assignment and Acceptance are hereby agreed to:


[ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:]3 


ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:














                                                        
1 Include “3-Year Revolving Facility” or “5-Year Revolving Facility”, as
applicable
2 Set forth, to at least 9 decimals, as a percentage of the [3-Year Revolving
Commitments/3-Year Revolving Loans] [5-Year Revolving Commitments/5-Year
Revolving Loans] of all Lenders.
3 Assignor’s signature not required if the assignment is being made pursuant to
Section 2.18(c) of the Credit Agreement.


#90641609v9

--------------------------------------------------------------------------------





[Consented to and]4 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Name:
Title:




[Consented to:]


[DELTA AIR LINES, INC.]5 




By________________________________
Name:
Title:




[INSERT NAME ], as Issuing Lender6


By________________________________
Name:
Title:












































                                                        
4 No consent of the Administrative Agent shall be required if the Assignee is a
Lender or an Affiliate of a Lender.
5 If such consent is required under the Credit Agreement.
6 No consent of any Issuing Lender shall be required if the Assignee is a Lender
or an Affiliate of a Lender.




#90641609v9

--------------------------------------------------------------------------------





ANNEX 1


Credit Agreement dated as of April 19, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Delta Air Lines, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A. (together with its permitted successors in
such capacity), as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vi) it is not a Disqualified Institution and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


        






#90641609v9

--------------------------------------------------------------------------------





3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.
   


#90641609v9

--------------------------------------------------------------------------------





EXHIBIT C-1
    
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE - FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES


Reference is made to the CREDIT AGREEMENT (the “Credit Agreement”), dated as of
April 19, 2018, among DELTA AIR LINES, INC., a Delaware corporation (the
“Borrower”), each of the several banks and other financial institutions or
entities from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.    


#90641609v9

--------------------------------------------------------------------------------





[NAME OF LENDER]


By________________________________
Name:
Title:


Date: [•], 20[•]


    


#90641609v9

--------------------------------------------------------------------------------





EXHIBIT C-2
    
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE - FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES


Reference is made to the CREDIT AGREEMENT (the “Credit Agreement”), dated as of
April 19, 2018, among DELTA AIR LINES, INC., a Delaware corporation (the
“Borrower”), each of the several banks and other financial institutions or
entities from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c) (3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s or its direct
or indirect partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.    


#90641609v9

--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]


By________________________________
Name:
Title:


Date: [•], 20[•]
  


#90641609v9

--------------------------------------------------------------------------------





EXHIBIT C-3
    
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE - FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES


Reference is made to the CREDIT AGREEMENT (the “Credit Agreement”), dated as of
April 19, 2018, among DELTA AIR LINES, INC., a Delaware corporation (the
“Borrower”), each of the several banks and other financial institutions or
entities from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.    


#90641609v9

--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]


By________________________________
Name:
Title:


Date: [•], 20[•]




    


#90641609v9

--------------------------------------------------------------------------------





EXHIBIT C-4
    
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE - FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S.
FEDERAL INCOME TAX PURPOSES


Reference is made to the CREDIT AGREEMENT (the “Credit Agreement”), dated as of
April 19, 2018, among DELTA AIR LINES, INC., a Delaware corporation (the
“Borrower”), each of the several banks and other financial institutions or
entities from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to the extension of credit pursuant to the Credit Agreement,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments in question are not effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.


The undersigned has furnished the Borrower and the Administrative Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.    


#90641609v9

--------------------------------------------------------------------------------





[NAME OF LENDER]


By________________________________
Name:
Title:


Date: [•], 20[•]




      


#90641609v9

--------------------------------------------------------------------------------





EXHIBIT D
    
FORM OF
EXTENSION AGREEMENT
[Date]


Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA 30354
Attention:    Treasurer and
Chief Legal Officer


JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road, 1/NCC5,
Newark DE 19713
Attn: Nicole C. Reilly
Phone: 302-634-1890
Fax: 302-634-4250
Email: nicole.c.reilly@jpmorgan.com


Acceptance of [3-Year] [5-Year] Revolving Facility Maturity Date Extension
Request


Reference is made to the CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of April 19, 2018, among DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), each of the several banks and other financial
institutions or entities from time to time party thereto and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (together with its permitted
successors in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


The undersigned Lenders have received a copy of the Borrower’s [3-Year] [5-Year]
Revolving Facility Maturity Date Extension Request delivered to the
Administrative Agent on [•], 20[•] and pursuant to Section 2.29(a) of the Credit
Agreement, hereby agree to the extension of the [3-Year] [5-Year] Revolving
Facility Maturity Date to [•], 20[•].


This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.




[Remainder of Page Intentionally Left Blank]




    




#90641609v9

--------------------------------------------------------------------------------





[Name of Lender (including booking branch)],
as a Lender


By:____________________________________
Name:
Title:


[for Lenders requiring two signature blocks]


By:____________________________________
Name:
Title:








#90641609v9

--------------------------------------------------------------------------------





Accepted and agreed:




DELTA AIR LINES, INC.






By________________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Name:
Title:












#90641609v9